Exhibit 10.5

PURCHASE CONTRACT

between

NGC HARBISON, LLC,

JEFFERSON HOSPITALITY, LLC,

BRR HARRISONBURG, LLC,

TLC SOMERSET, LLC,

VIRGINIAN NEWPORT/SAVANNAH, LLC,

HISTORIC NEWPORT/SAVANNAH, LLC,

NEWPORT PATRIOT, LLC,

GABRIEL NEWPORT CONCORD, LLC, and

BRR GREENSBORO, LLC

(“SELLERS”)

AND

APPLE EIGHT HOSPITALITY OWNERSHIP, INC. (“BUYER”)

Dated: September 4, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No. ARTICLE I  

DEFINED TERMS

   1

1.1

  Definitions    1 ARTICLE II  

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

   7

2.1

  Purchase and Sale    7

2.2

  Certain Information    7

2.3

  Purchase Price    7

2.4

  Allocation    8

2.5

  Payment    8

2.6

  Earnest Money Deposit    8

2.7

  Exclusion of a Hotel    8 ARTICLE III  

REVIEW PERIOD

   9

3.1

  Review Period    9

3.2

  Due Diligence Examination    10

3.3

  Restoration    11

3.4

  Seller Exhibits    11

3.5

  Warwick Environmental Matter    11 ARTICLE IV  

SURVEY AND TITLE APPROVAL

   11

4.1

  Survey    11

4.2

  Title    12

4.3

  Survey or Title Objections    12

4.4

  Existing Loans    13 ARTICLE V  

MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

   13 ARTICLE VI  

BROKERS

   14 ARTICLE VII  

REPRESENTATIONS, WARRANTIES AND COVENANTS

   14

7.1

  Seller’s Representations, Warranties and Covenants    14

7.2

  Buyer’s Representations, Warranties and Covenants    19

7.3

  Survival    19 ARTICLE VIII  

ADDITIONAL COVENANTS

   19

 

i



--------------------------------------------------------------------------------

8.1

   Subsequent Developments    19

8.2

   Operations    19

8.3

   Third Party Consents    21

8.4

   Employees    21

8.5

   Estoppel Certificates    21

8.6

   Access to Financial Information    21

8.7

   Bulk Sales    22

8.8

   Indemnification    22

8.9

   Escrow Funds    24

8.10

   Liquor Licenses    25

8.11

   Somerset Ground Lease    25

ARTICLE IX

  

CONDITIONS FOR CLOSING

   25

9.1

   Buyer’s Conditions for Closing    25

9.2

   Seller’s Conditions for Closing    26

ARTICLE X

  

CLOSING AND CONVEYANCE

   27

10.1

   Closing    27

10.2

   Deliveries of Seller    28

10.3

   Buyer’s Deliveries    29

ARTICLE XI

  

COSTS

   30

11.1

   Seller’s Costs    30

11.2

   Buyer’s Costs    30

ARTICLE XII

  

ADJUSTMENTS

   30

12.1

   Adjustments    30

12.2

   Reconciliation and Final Payment    32

12.3

   Employees    32

ARTICLE XIII

  

CASUALTY AND CONDEMNATION

   33

13.1

   Risk of Loss; Notice    33

13.2

   Buyer’s Termination Right    33

13.3

   Procedure for Closing    33

ARTICLE XIV

  

DEFAULT REMEDIES

   33

14.1

   Buyer Default    33

14.2

   Seller Default    34

 

ii



--------------------------------------------------------------------------------

ARTICLE XV

  

NOTICES

   34

ARTICLE XVI

  

MISCELLANEOUS

   35

16.1

   Performance    35

16.2

   Binding Effect; Assignment    35

16.3

   Entire Agreement    35

16.4

   Governing Law    35

16.5

   Captions    36

16.6

   Confidentiality    36

16.7

   Closing Documents    36

16.8

   Counterparts    36

16.9

   Severability    36

16.10

   Interpretation    36

16.11

   (Intentionally Omitted)    36

16.12

   Further Acts    36

16.13

   Notice of Proposed Listing    37

 

EXHIBITS:    Exhibit A    Information re Hotels Exhibits A1-A8    Legal
Descriptions Exhibit B    List of FF&E Exhibit C    List of Hotel Contracts
Exhibit D    Consents and Approvals Exhibit E    Environmental Reports Exhibit F
   Claims or Litigation Pending Exhibit G    Escrow Agreement Exhibit H    New
Management Agreement Exhibit I    Existing Loans Exhibit J    Post-Closing
Agreement

 

iii



--------------------------------------------------------------------------------

PURCHASE CONTRACT

This PURCHASE CONTRACT (this “Contract”) is made and entered into as of
September 4, 2007, by and between NGC HARBISON, LLC, JEFFERSON HOSPITALITY, LLC,
BRR HARRISONBURG, LLC, TLC SOMERSET, LLC, VIRGINIAN NEWPORT/ SAVANNAH, LLC,
HISTORIC NEWPORT/SAVANNAH, LLC, NEWPORT PATRIOT, LLC, GABRIEL NEWPORT CONCORD,
LLC, and BRR GREENSBORO, LLC (individually, a “Seller”, and collectively, the
“Sellers”) and APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia corporation,
with its principal office at 814 East Main Street, Richmond, Virginia 23219, or
its affiliates or assigns (“Buyer”).

RECITALS

A. Sellers are the owners of those certain eight hotel properties (each, a
“Hotel”, and collectively, the “Hotels”) identified in on Exhibit A attached
hereto and incorporated by reference. Sellers are the fee simple owners of the
Hotels and the real property on which the Hotels are located with the exception
of the Courtyard by Marriott located in Somerset, New Jersey, which Hotel is
located on real property leased to the applicable Seller.

B. Buyer is desirous of purchasing the Hotels from Sellers, and Sellers are
desirous of selling the Hotels to Buyer, for the purchase price and upon terms
and conditions hereinafter set forth.

C. The Hotels are managed by Affiliates of Sellers pursuant to management
agreements related thereto, and the Affiliates desire to continue to manage the
Hotels after the sale contemplated by this Contract.

D. Contemporaneously with the Closing, Buyer is desirous of entering into new
management agreements with Sellers’ Affiliates for the management of the Hotels
following the Closing.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. The following capitalized terms when used in this Agreement
shall have the meanings set forth below unless the context otherwise requires:

“Additional Deposit” shall mean $2,000,000.

“Affiliate” shall mean, with respect to any Seller or Buyer, any other person or
entity directly or indirectly controlling (including but not limited to all
directors and officers), controlled by or under direct or indirect common
control with such Seller or Buyer, as

 

1



--------------------------------------------------------------------------------

applicable. For purposes of the foregoing, a person or entity shall be deemed to
control another person or entity if it possesses, directly or indirectly, the
power to direct or cause direction of the management and policies of such other
person or entity, whether through the ownership of voting securities, by
contract or otherwise.

“Appurtenances” shall mean all rights, titles, and interests of a Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

“Brand” shall mean the hotel brand or franchise identified on Exhibit A and
under which the applicable Hotel operates.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the Commonwealth of Virginia.

“Closing” shall mean the closing of the purchase and sale of the Property
pursuant to this Contract.

“Closing Date” shall have the meaning set forth in Section 10.1.

“Contracts, Plans and Specs” shall mean all construction and other contracts,
plans, drawings, specifications, surveys, soil reports, engineering reports,
inspection reports, and other technical descriptions and reports in the
possession or control of Sellers at the time of mutual acceptance of this
Agreement.

“Deed” shall have the meaning set forth in Section 10.2(a).

“Deposits” shall mean, to the extent assignable, all prepaid rents and deposits,
refundable security deposits and rental deposits, and all other deposits for
advance reservations, banquets or future services, made in connection with the
use or occupancy of the Improvements; provided, however, that “Deposits” shall
exclude (i) reserves for real property taxes and insurance, in each case, to the
extent pro rated on the settlement statement such that Buyer receives a credit
for (a) taxes and premiums in respect of any period prior to Closing and (b) the
amount of deductibles and other self-insurance and all other potential
liabilities and claims in respect of any period prior to Closing, and
(ii) utility deposits.

“Due Diligence Examination” shall have the meaning set forth in Section 3.2.

“Earnest Money Deposit” shall have the meaning set forth in Section 2.6(a).

“Environmental Requirements” shall have the meaning set forth in Section 7.1(f)

“Escrow Agent” shall have the meaning set forth in Section 2.6(a).

“Escrow Agreement” shall have the meaning set forth in Section 2.6(b).

 

2



--------------------------------------------------------------------------------

“Exception Documents” shall have the meaning set forth in Section 4.2.

“Existing Franchise Agreement” shall mean that certain franchise license
agreement between the applicable Seller and the Franchisor, granting such Seller
a franchise to operate its Hotel under the Brand.

“Existing Loans” shall mean those loans identified on Exhibit I.

“Existing Management Agreement” shall mean that certain management agreement
between the applicable Seller and the Manager for the operation and management
of its Hotel.

“FF&E” shall mean, as to each Hotel, all tangible personal property and fixtures
of any kind (other than personal property (i) owned by guests of the Hotel or
(ii) leased by Seller pursuant to an FF&E Lease) attached to, or located upon
and used in connection with the ownership, maintenance, use or operation of the
Land or Improvements as of the date hereof (or acquired by Seller and so
employed prior to Closing), including, but not limited to, all furniture,
fixtures, equipment, signs and related personal property; all heating, lighting,
plumbing, drainage, electrical, air conditioning, and other mechanical fixtures
and equipment and systems; all elevators, and related motors and electrical
equipment and systems; all hot water heaters, furnaces, heating controls, motors
and equipment, all shelving and partitions, all ventilating equipment, and all
disposal equipment; all spa, health club and fitness equipment; all equipment
used in connection with the use and/or maintenance of the guestrooms,
restaurants, lounges, business centers, meeting rooms, swimming pools, indoor
and/or outdoor sports facilities and other common areas and recreational areas;
all carpet, drapes, beds, furniture, televisions and other furnishings; all
stoves, ovens, freezers, refrigerators, dishwashers, disposals, kitchen
equipment and utensils, tables, chairs, plates and other dishes, glasses,
silverware, serving pieces and other restaurant and bar equipment, apparatus and
utensils. A current list of FF&E is attached hereto as Exhibit B.

“FF&E Leases” shall mean all leases of any FF&E and other contracts permitting
the use of any FF&E at the Improvements that are assumed by Buyer.

“FF&E Replacement Reserves and Capital Repairs/Improvements” shall mean all
deposits and reserves for replacement of FF&E and for capital repairs and/or
improvements made in connection with the use or occupancy of the Improvements;
which shall remain with Seller and not be credited to Buyer against the cash
portion of the Purchase Price allocable to the Property.

“Financial Statements” shall have the meaning set forth in Section 3.1(b).

“Franchisor” shall mean the franchisor of the Hotel as indicated on Exhibit A.

“Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

“Improvements” shall mean all buildings, structures, fixtures, parking areas and
other improvements to the Land, and all related facilities.

“Indemnified Party” shall have the meaning set forth in Section 8.8(c)(i).

 

3



--------------------------------------------------------------------------------

“Indemnifying Party” shall have the meaning set forth in Section 8.8(c)(i).

“Initial Deposit” shall have the meaning set forth in Section 2.6(a).

“Land” shall mean, collectively, a fee simple absolute interest in the real
property more fully described in Exhibits A-1 through A-8, which are attached
hereto and incorporated herein by reference, together with all rights (including
without limitation all air rights and development rights), alleys, streets,
strips, gores, waters, privileges, appurtenances, advantages and easements
belonging thereto or in any way appertaining thereto.

“Leases” shall mean all leases, franchises, licenses, occupancy agreements,
“trade-out” agreements, advance bookings, convention reservations, or other
agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals and
extensions thereof, and all guaranties by third parties of the obligations of
the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

“Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

“Licenses” shall mean all permits, licenses, franchises, utility reservations,
certificates of occupancy, and other documents issued by any federal, state, or
municipal authority or by any private party related to the development,
construction, use, occupancy, operation or maintenance of the Hotel, including,
without limitation, all licenses, approvals and rights (including any and all
existing waivers of any brand standard) necessary or appropriate for the
operation of the Hotel under the Brand.

“Liquor Licenses” shall have the meaning set forth in Section 8.10.

“Manager” shall mean Newport Hospitality Group, Inc. or its Affiliate.

“New Franchise Agreement” shall mean, for each Hotel, the franchise license
agreement to be entered into between Buyer and the Franchisor, granting to Buyer
a franchise to operate such Hotel under the applicable Brand on and after the
Closing Date.

“New Management Agreement” means, as to each Hotel, the management agreement to
be entered into between Buyer and the Manager or its Affiliate for the operation
and management of such Hotel on and after the Closing Date.

“Other Property” shall have the meaning set forth in Section 16.14.

“Pending Claims” shall have the meaning set forth in Section 7.1(e).

“Permitted Exceptions” shall have the meaning set forth in Section 4.3.

“Personal Property” shall mean, collectively, all of the Property other than the
Real Property.

 

4



--------------------------------------------------------------------------------

“PIP” shall mean a product improvement plan for any Hotel, as required by the
Manager or the Franchisor, if any.

“Post-Closing Agreement” shall have the meaning set forth in Section 8.9.

“Property” shall mean, collectively, as to each Hotel, (i) all of the following
with respect to the Hotel: the Land, Improvements, Appurtenances, FF&E,
Supplies, Leases, Deposits, Records, Service Contracts, Warranties, Licenses,
FF&E Leases, Contracts, Plans and Specs, Tradenames, Utility Reservations, as
well as all other real, personal or intangible property of Seller related to any
of the foregoing and (ii) any and all of the following that relate to or affect
in any way the design, construction, ownership, use, occupancy, leasing,
maintenance, service or operation of the Real Property, FF&E, Supplies, Leases,
Deposits or Records: Service Contracts, Warranties, Licenses, Tradenames,
Contracts, Plans and Specs and FF&E Lease.

“Purchase Price” shall have the meaning set forth in Section 2.3.

“Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotels.

“Records” shall mean all books, records, promotional material, tenant data,
guest history information (other than any such information owned exclusively by
the Manager), marketing and leasing material and forms (including but not
limited to any such records, data, information, material and forms in the form
of computerized files located at each Hotel), market studies prepared in
connection with each Seller’s current annual plan and other materials,
information, data, legal or other documents or records (including, without
limitation, all documentation relating to any litigation or other proceedings,
all zoning and/or land use notices, relating to or affecting the Property, all
business plans and projections and all studies, plans, budgets and contracts
related to the development, construction and/or operation of the Hotel) owned by
each Seller and/or in a Seller’s possession or control, or to which a Seller has
access or may obtain from the Manager, that are used in or relating to the
Property and/or the operation of such Seller’s Hotel, including the Land, the
Improvements or the FF&E, and proforma budgets and projections and construction
budgets and contracts related to the development and construction of such
Seller’s Hotel and a list of the general contractors, architects and engineers
providing goods and/or services in connection with the construction of such
Seller’s Hotel, all construction warranties and guaranties in effect at Closing
and copies of the final plans and specifications for such Seller’s Hotel.

“Release” shall have the meaning set forth in Section 7.1(f).

“Review Period” shall have the meaning set forth in Section 3.1.

“SEC” shall have the meaning set forth in Section 8.6.

“Seller” shall mean any one of the Sellers. In all cases, the obligations,
undertakings, representations, and warranties of each Seller and/or related to
the Hotel owned by each Seller shall be the obligations, undertakings,
representations, and warranties of that Seller alone, and no Seller shall be
jointly or otherwise liable for any of the obligations, undertakings,
representations, and warranties of another Seller or related to another Seller’s
Hotel.

 

5



--------------------------------------------------------------------------------

“Seller Liens” shall have the meaning set forth in Section 4.3.

“Seller Parties” shall have the meaning set forth in Section 7.1(e).

“Sellers” shall mean NGC Harbison, LLC, Jefferson Hospitality, LLC,
BRR Harrisonburg, LLC, TLC Somerset, LLC, Virginian Newport/Savannah, LLC,
Historic Newport/Savannah, LLC, Newport Patriot, LLC, Gabriel Newport Concord,
LLC, BRR Greensboro, LLC. However the term “Sellers” may be used in this
Agreement, no Seller shall be jointly or otherwise liable for any of the
obligations, undertakings, representations, and warranties of another Seller or
related to another Seller’s Hotel, but, rather, each Seller shall be
individually liable only for its own obligations, undertakings, representations,
and warranties and those related to the Hotel owned by it.

“Service Contracts” shall mean contracts or agreements, such as maintenance,
supply, service or utility contracts.

“Supplies” shall mean, as to any Hotel, all merchandise, supplies, inventory and
other items used for the operation and maintenance of guest rooms, restaurants,
lounges, swimming pools, health clubs, spas, business centers, meeting rooms and
other common areas and recreational areas located within or relating to the
Improvements, including, without limitation, all food and beverage (alcoholic
and non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

“Survey” shall have the meaning set forth in Section 4.1.

“Third Party Consents” shall have the meaning set forth in Section 8.3.

“Title Commitment” shall have the meaning set forth in Section 4.2.

“Title Company” shall have the meaning set forth in Section 4.2.

“Title Policy” shall have the meaning set forth in Section 4.2.

“Title Review Period” shall have the meaning set forth in Section 4.3.

“Tradenames” shall mean, as to each Hotel, all telephone exchanges and numbers,
trade names, trade styles, trade marks, and other identifying material, and all
variations thereof, together with all related goodwill (it being understood and
agreed that the name of the hotel chain to which the Hotel is affiliated by
franchise, license or management agreement is a protected name or registered
service mark of such hotel chain and cannot be transferred to Buyer by this
Contract), provided that all such franchise, license, management and other
agreements granting a right to use the name of such hotel chain or any other
trademark or trade name and all waivers of any brand standard shall be assigned
to Buyer.

 

6



--------------------------------------------------------------------------------

“Utility Reservations” shall mean Seller’s interest in the right to receive
immediately on and after Closing and continuously consume thereafter water
service, sanitary and storm sewer service, electrical service, gas service and
telephone service on and for the Land and Improvements in capacities that are
adequate continuously to use and operate the Improvements for the purposes for
which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer
shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

“Warranties” shall mean, as to each Hotel, all warranties, guaranties,
indemnities and claims for the benefit of Seller with respect to the Hotel, the
Property or any portion thereof, including, without limitation, all warranties
and guaranties of the development, construction, completion, installation,
equipping and furnishing of the Hotel, and all indemnities, bonds and claims of
Seller related thereto.

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;

EARNEST MONEY DEPOSIT

2.1 Purchase and Sale. Sellers agree to sell and convey to Buyer or its
Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Sellers, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
encumbrances, licenses, franchises (other than any hotel franchises assumed by
Buyer), concession agreements, security interests, prior assignments or
conveyances, conditions, restrictions, rights-of-way, easements, encroachments,
claims and other matters affecting title or possession, except for the Permitted
Exceptions and those FF&E Leases which Buyer elects in its sole discretion to
assume.

2.2 Certain Information. Exhibit “A” sets forth, for each hotel being
transferred hereunder: (i) the name and location of the Hotel, (ii) the name and
state of organization of the applicable Seller of each Hotel, (iii) the portion
of the Purchase Price (as unadjusted for the prorations and credits set forth
herein) allocated (the “Allocated Purchase Price”) to each hotel, (iv) the
amount (the “Applicable Share”) of the “escrow deposit” (as hereinafter defined)
allocated to each Hotel and (v) the Brand and Franchisor for each hotel. The
Allocated Purchase Price for each Hotel shall be adjusted at closing in
accordance with the credits and prorations provided herein. As used in this
agreement, the “Applicable Seller” of a Hotel shall mean the Seller set forth
under the name of the Hotel on Exhibit “A”.

2.3 Purchase Price. Buyer agrees to pay, and Sellers agree to accept, as
consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of One Hundred Twenty-eight Million
Nine Hundred Thousand and No/100 Dollars ($128,900,000.00) (the “Purchase
Price”).

 

7



--------------------------------------------------------------------------------

2.4 Allocation. Buyer and Sellers shall attempt to agree, prior to the
expiration of the Review Period, on an allocation of the Allocated Purchase
Price among Real Property, tangible Personal Property and intangible property
related to the Property. In the event Buyer and Sellers do not agree, each party
shall be free to allocate the Allocated Purchase Price to such items as they
deem appropriate, subject to and in accordance with applicable laws.

2.5 Payment. The portion of the Purchase Price, less: (a) the Earnest Money
Deposit and interest earned thereon, if any, which Buyer elects to have applied
against the Purchase Price (as provided below), (b) the Escrow Funds and (c) the
then-current outstanding principal balance of the Existing Loans, shall be paid
to Seller in cash, certified funds or wire transfer, at the Closing of the
Property. At the Closing, the Earnest Money Deposit, together with interest
earned thereon, if any, shall, at Buyer’s election, be returned to Buyer or
shall be paid over to Seller by Escrow Agent to be applied to the portion of the
Purchase Price on behalf of Buyer, and the Escrow Funds shall be deposited into
an escrow account pursuant to the Post-Closing Agreement as contemplated by
Section 8.9.

2.6 Earnest Money Deposit.

(a) Within three (3) Business Days after the full execution and delivery of this
Contract, Buyer shall deposit the sum of Two Million and No/100 Dollars
($2,000,000.00) in cash, certified bank check or by wire transfer of immediately
available funds (the “Initial Deposit”) with the Title Company, as escrow agent
(“Escrow Agent”), which sum shall be held by Escrow Agent as earnest money. If,
pursuant to the provisions of Section 3.1 of this Contract, Buyer elects to
terminate this Contract at any time prior to the expiration of the Review
Period, then the Escrow Agent shall return the Earnest Money Deposit to Buyer
promptly upon written notice to that effect from Buyer. If Buyer does not elect
to terminate this Contract on or before the expiration of the Review Period,
Buyer shall, within three (3) Business Days after the expiration of the Review
Period deposit the Additional Deposit with the Escrow Agent. The Initial Deposit
and the Additional Deposit, and all interest accrued thereon, shall hereinafter
be referred to as the “Earnest Money Deposit.”

(b) The Earnest Money Deposit shall be held by Escrow Agent subject to the terms
and conditions of an Escrow Agreement dated as of the date of this Contract
entered into by Seller, Buyer and Escrow Agent (the “Escrow Agreement”). The
Earnest Money Deposit shall be held in an interest-bearing account in a
federally insured bank or savings institution reasonably acceptable to Seller
and Buyer, with all interest to accrue to the benefit of the party entitled to
receive it and to be reportable by such party for income tax purposes.

2.7 Exclusion of a Hotel.

(a) If, during the Review Period, Buyer determines that it desires to exclude
one or more of the Hotels from the sale contemplated by this Contract, the
parties agree to meet in good faith to discuss the exclusion of such Hotel(s)
from the sale and a commensurate adjustment to the Purchase Price, provided
that, unless agreed otherwise in writing by the Parties, the Buyer, prior to the
expiration of the Review Period shall be required to elect to purchase all or
none of the Hotels (and the Property related thereto).

 

8



--------------------------------------------------------------------------------

(b) If, following the expiration of the Review Period, Buyer, pursuant to the
terms of this Contract, elects to terminate this Contract with respect to one or
more individual Hotels (and the Property related thereto) as a result of a title
or survey issue (Section 4.3), the non-occurrence of one or more of the Buyer’s
conditions for Closing (Section 9.1), a casualty loss or condemnation
(Article XIII), or a Seller default (Section 14.2), the Purchase Price shall be
reduced by the Allocated Purchase Price for such Hotel not acquired at Closing.
However, notwithstanding the foregoing or any other provision of this Agreement,
Sellers shall have the right to terminate this entire Contract without penalty
(other than with respect to any Hotel (and the Property related thereto) for
which the Closing has already occurred) in the event that Buyer, pursuant to the
terms of this Contract, elects to terminate this Contract for more than two
(2) of the Hotels.

ARTICLE III

REVIEW PERIOD

3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern Time on
the date that is forty-five (45) days after the date of this Contract, unless a
longer period of time is otherwise provided for in this Contract and except as
otherwise agreed to in writing by Buyer and Seller (the “Review Period”), to
evaluate the legal, title, survey, construction, physical condition, structural,
mechanical, environmental, economic, permit status, franchise status, financial
and other documents and information related to the Property. Within five
(5) Business Days following the date of this Contract, each Seller as to its
Hotel, at such Seller’s sole cost and expense, will deliver to Buyer (or make
available at the Hotel) for Buyer’s review, to the extent not previously
delivered to Buyer and to the extent in the possession, custody, or control of
or otherwise readily obtainable by Sellers, true, correct and complete copies of
the following, together with all amendments, modifications, renewals or
extensions thereof:

(a) All Warranties currently in effect and Licenses relating to the Hotel or any
part thereof;

(b) Income and expense statements and budgets for the Hotel, for the current
year to date and each of the three (3) prior fiscal years (the “Financial
Statements”), and Seller shall provide to Buyer copies of all income and expense
statements generated by Sellers or any third party that relate to the operations
of the Hotel and that contain information not included in the financial
statements, if any, provided to Buyer by the Manager, provided that Sellers also
agree to provide to Buyer’s auditors and representatives all financial and other
information necessary or appropriate for preparation of audited financial
statements for Buyer and/or its Affiliates as provided in Section 8.6, below;

(c) All real estate and personal property tax statements with respect to the
Hotel and notices of appraised value for the Real Property for the current year
(if available) and each of the three (3) calendar years prior to the current
year;

 

9



--------------------------------------------------------------------------------

(d) Engineering, mechanical, architectural and construction plans, drawings,
specifications and contracts, payment and performance bonds, title policies,
reports and commitments, zoning information and marketing and economic data
relating to the Hotel and the construction, development, installation and
equipping thereof, as well as copies of all environmental reports and
information, topographical, boundary or “as built” surveys, engineering reports,
subsurface studies and other Contracts, Plans and Specs relating to or affecting
the Hotel in the possession or control of Seller. If the Hotel is purchased by
Buyer, all such documents and information relating to the Hotel shall thereupon
be and become the property of Buyer without payment of any additional
consideration therefor;

(e) All FF&E Leases, Services Contracts, Leases and, if applicable, a schedule
of such Leases of space in the Hotel, and all agreements, if any, for real
estate commissions, brokerage fees, finder’s fees or other compensation payable
by Seller in connection therewith; and

(f) All notices received from governmental authorities in connection with the
Hotel and all other notices received from governmental authorities received at
any time that relate to any noncompliance or violation of law that has not been
corrected.

(g) All documents related to the Existing Loans and contact information for the
servicers of the Existing Loans.

Each Seller shall, upon request of Buyer, make available to Buyer and Buyer’s
representatives and agents, for inspection and copying during normal business
hours, Records located at such Seller’s corporate offices, and each Seller
agrees to provide Buyer copies of all other reasonably requested information
that is relevant to the management, operation, use, occupancy or leasing of or
title to the applicable Hotel and the plans specifications for development of
such Hotel. At any time during the Review Period, Buyer may, in its sole and
absolute discretion, elect not to proceed with the purchase of the Property for
any reason whatsoever by giving written notice thereof to Seller, in which
event: (i) the Earnest Money Deposit shall be promptly returned by Escrow Agent
to Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3 and 16.6 below.

3.2 Due Diligence Examination. At any time during the Review Period, and
thereafter through Closing of the Properties, Buyer and/or its representatives
and agents shall have the right to enter upon the Properties at all reasonable
times for the purposes of reviewing all Records and other data, documents and/or
information relating to the Properties and conducting such surveys, appraisals,
engineering tests, soil tests (including, without limitation, Phase I and Phase
II environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing reasonable advance
notice to Sellers unless otherwise agreed to by Buyer and Sellers (the “Due
Diligence Examination”). Each Seller shall have the right to have its
representative present during Buyer’s physical inspections of its Property,
provided that failure of such Seller to do so shall not prevent Buyer from
exercising its due diligence, review

 

10



--------------------------------------------------------------------------------

and inspection rights hereunder. Buyer agrees to exercise reasonable care when
visiting the Properties, in a manner which shall not materially adversely affect
the operation of the Properties, and pay the costs of all such inspections.

3.3 Restoration. Buyer covenants and agrees not to damage or destroy any portion
of the Properties in conducting its examinations and studies of the Properties
during the Due Diligence Examination and, if closing does not occur, shall
repair any portion of the Properties damaged by the conduct of Buyer, its agents
or employees, to substantially the condition such portion(s) of the affected
Property were in immediately prior to such examinations or studies, and shall
indemnify and save Sellers harmless from any liability, damages and costs
(including, reasonable attorney’s fees and other costs of defending claims of
liability) in connection with the restoration of the Properties and/or any
liability, damage, or cost that is the result of Buyer conducting its
examinations and studies of the Properties during the Due Diligence Examination.

3.4 Seller Exhibits. Buyer shall have until the end of the Review Period to
review and approve the information on Exhibits B, C, D, E and F. In the event
Buyer does not approve any such Exhibit or the information contained therein,
Buyer shall be entitled to terminate this Contract by notice to Sellers and the
Earnest Money Deposit shall be returned to Buyer with all interest thereon and
both parties shall be relieved of all rights, obligations and liabilities
hereunder except for the parties’ obligations pursuant to Sections 3.3 and 16.6.

3.5 Warwick Environmental Matter. Sellers have identified to Buyer an
environmental matter related to the Hilton Garden Inn in Warwick, Rhode Island
(the “Warwick Environmental Matter”). The Sellers agree in principle that the
financial responsibility for the Warwick Environmental Matter is the
responsibility of the Seller of that Hotel (the “Warwick Seller”). Sellers agree
to discuss with Buyer, during the Review Period, the actions that will be
required to be taken by and at the expense of the Warwick Seller with regard to
the Warwick Environmental Matter with the contemplation that when such actions
have been completed, the Sellers will have no further liability to Buyer related
to the Warwick Environmental Matter. The parties contemplate that that the
actions to be taken by the Warwick Seller will be to complete the Remedial
Action Work Plan that was approved by the Rhode Island Department of
Environmental Management in October 2003. In the event that the parties cannot
agree on a resolution of the Warwick Environmental Matter acceptable to Buyer,
Buyer shall have the right, on or before the end of the Review Period, to
terminate this Contract with respect to that Hotel (and the Property related
thereto), in which case the Applicable Share of the Earnest Money Deposit as
shown on Exhibit A shall be returned to Buyer, and this Contract shall otherwise
remain in full force and effect.

ARTICLE IV

SURVEY AND TITLE APPROVAL

4.1 Survey. Each Seller has delivered to Buyer true, correct and complete copies
of the most recent surveys of the Real Property. In the event that an update of
a survey or a new survey (such updated or new surveys being referred to as the
“Surveys”) are desired by Buyer, then Buyer shall be responsible for all costs
related thereto.

 

11



--------------------------------------------------------------------------------

4.2 Title. Each Seller has delivered to Buyer such Seller’s existing title
insurance policy, including copies of all documents referred to therein, for its
Real Property. Buyer’s obligations under this Contract are conditioned upon
Buyer being able to obtain for each Property (i) a Commitment for Title
Insurance (each, a “Title Commitment”) issued by LandAmerica American Title
Company, 7505 N. Plano Road, Suite 3100, Richardson, Texas, 75082 (the “Title
Company”), for the most recent standard form of owner’s policy of title
insurance in the state in which the Real Property is located, covering the Real
Property, setting forth the current status of the title to the Real Property,
showing all liens, claims, encumbrances, easements, rights of way,
encroachments, reservations, restrictions and any other matters affecting the
Real Property and pursuant to which the Title Company agrees to issue to Buyer
at Closing an Owner’s Policy of Title Insurance on the most recent form of ALTA
(where available) owner’s policy available in the state in which the Land is
located, with extended coverage and, to the extent applicable and available in
such state, comprehensive, access, single tax parcel, contiguity, Fairway and
such other endorsements as may be required by Buyer (collectively, the “Title
Policy”); and (ii) true, complete, legible and, where applicable, recorded
copies of all documents and instruments (the “Exception Documents”) referred to
or identified in the Title Commitment, including, but not limited to, all deeds,
lien instruments, leases, plats, surveys, reservations, restrictions, and
easements affecting the Real Property. If requested by any Seller, Buyer shall
promptly provide such Seller with a copy of the Title Commitment issued by the
Title Company.

4.3 Survey or Title Objections. If Buyer discovers any title or survey matter
which is objectionable to Buyer, Buyer may provide Sellers with written notice
of its objection to same on or before the expiration of the Review Period (the
“Title Review Period”). If Buyer fails to so object in writing to any such
matter set forth in the Survey or Title Commitment, it shall be conclusively
assumed that Buyer has approved same. If Buyer disapproves any condition of
title, survey or other matters by written objection to Sellers on or before the
expiration of the Title Review Period, Sellers shall elect either to attempt to
cure or not cure any such item by written notice sent to Buyer within five
(5) days after their receipt of notice from Buyer. Further, if Sellers, in their
commercially reasonable discretion, deem any objection made by Buyer not to be
commercially reasonable, Sellers may, at their election, by notice specifying
the offending objection(s) sent to Buyer within five (5) days after their
receipt of notice from Buyer, terminate this Contract in its entirety or with
respect to such Hotel(s) (and the Property related thereto) as to which Buyer’s
objection(s) relate; provided, however, Buyer shall have the right to nullify
Sellers termination by notice to Seller (given within two (2) business days
following receipt of Seller’s termination notice) waiving the objection(s) that
gave rise to Seller’s termination election . If any Seller commits in writing to
attempt to cure any such item, then that Seller shall be given until the Closing
Date to cure any such defect. In the event any Seller shall fail to cure a
defect which such Seller has committed in writing to cure prior to Closing, any
Seller elects not to attempt to cure a defect, or if a new title defect arises
after the date of Buyer’s Title Commitment or Survey, as applicable, but prior
to Closing, then Buyer may elect, in Buyer’s sole and absolute discretion:
(i) to waive such objection and proceed to Closing, or (ii) to terminate this
Contract with respect to such Hotel(s) (and the Property related thereto) as to
which the defect(s) relate and receive a return of the Applicable Share of the
Earnest Money Deposit as shown on Exhibit A and any interest thereon. The items
shown on the Title Commitment which are not objected to by Buyer as set forth
above (other than exceptions and title defects arising after the title review
period and other than those standard exceptions which

 

12



--------------------------------------------------------------------------------

are ordinarily and customarily omitted in the state in which the applicable
Hotel is located, so long as Sellers provide the appropriate owner’s affidavit,
gap indemnity or other documentation reasonably required by the Title Company
for such omission) and all Leases showing on the Title Commitment are
hereinafter referred to as the “Permitted Exceptions.” Buyer shall not object to
and the following shall be deemed included in the Permitted Exceptions: any
liens for unpaid real estate taxes and water and sewer charges, in all cases not
yet due and payable, subject to adjustment as provided in Article XII. In no
event shall Permitted Exceptions include liens, or documents evidencing liens,
securing any indebtedness (other than the Existing Loans) or any mechanics’ or
materialmen’s liens or any claims or potential claims therefor covering the
Property or any portion thereof (“Seller Liens”), each of which shall be paid in
full by Seller and released at Closing.

4.4 Existing Loans. Seller represents and warrants that the Existing Loans are
the only loans secured by the Property and that the information contained on
Exhibit I is true, correct and complete. At Closing, Buyer shall assume (in the
case of the Concord, NC and Columbia, SC Hotels) and in all other cases, pay-off
or defease the Existing Loans. Seller shall cooperate with Buyer in Buyer’s
efforts related to the Existing Loans. In the event that Buyer assumes any of
the Existing Loans, the parties will undertake all commercially reasonable
efforts to release the Sellers and their principals and guarantors from
liability on any such Existing Loans for periods from and after Closing, and to
the extent Sellers and their principals and guarantors are not so released,
Buyer will indemnify Sellers and their principals and guarantors from all
liability, cost and expense (including attorney’s fees) related to the assumed
loan or loans for periods from and after Closing. Further, the parties recognize
that the Existing Loans for the Concord, NC and Columbia SC, Hotels contain
provisions that may prohibit the loan from being paid-off and released, which
may mandate that Buyer assume such loan or loans.

ARTICLE V

MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

At or prior to the Closing, Sellers shall terminate the Existing Management
Agreements and the Existing Franchise Agreements, and Sellers shall be solely
responsible for all claims and liabilities arising thereunder on, prior to or
following the Closing Date. As a condition to Closing, Buyer shall enter into
the New Management Agreements in a form to be agreed upon and attached as
Exhibit H on or prior to the expiration of the Review Period and the New
Franchise Agreements, effective as of the Closing Date, containing terms and
conditions acceptable to Buyer (including, without limitation, such terms and
conditions as may be required to accommodate Buyer’s and/or Buyer’s Affiliates’
REIT structure). Sellers shall be responsible for paying all costs related to
the termination of the Existing Management Agreements. Sellers shall be
responsible for paying all reasonable and actual costs of the Franchisor related
to the termination of the Existing Franchise Agreements; provided, however, if
Seller (a) has terminated an Existing Franchise Agreement, (b) is obligated to
pay liquidated damages or other fees or penalties to the Franchisor of the
terminated Existing Franchise Agreement and (c) either: (1) the obligation to
pay liquidated damages, fees, or penalties resulted from Buyer electing to
pursue a New Franchise Agreement from a different Franchisor or electing not to
seek any New Franchise Agreement at all; or (2) following the termination of the
Existing Franchise Agreement, the sale of a Hotel is not consummated other than
due to a default of the Seller, then Buyer shall be responsible for such
termination damages owed to Franchisor; provided, further,

 

13



--------------------------------------------------------------------------------

that in the event the foregoing (a) through (c) occurs or is reasonably likely
to occur, Seller shall use commercially reasonable efforts to revoke its
termination of the Existing Franchise Agreement prior to the effective date of
termination. Sellers and Buyer shall use best efforts to promptly provide all
information required by the Franchisor in connection with the New Franchise
Agreements, and Sellers and Buyer shall diligently pursue obtaining each the
same. Buyer shall be responsible for paying all application fees for the New
Franchise Agreements. As a condition to Buyer’s and Seller’s obligation to close
under this Contract, Buyer and Manager shall agree, on or before the expiration
of the Review Period, on the form and substance of the New Management
Agreements.

ARTICLE VI

BROKERS

Seller and Buyer each represents and warrants to the other that it has not
engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract other than Thompson Land Company, LLC, which has
represented the Sellers and is owed a fee by Sellers pursuant to the terms of a
separate agreement. Buyer and Sellers each agree to save and hold the other
harmless from any and all losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees) involving claims made by any
other agent, broker, or other person by or through the acts of Buyer or Sellers,
respectively, in connection with this transaction.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Sellers’ Representations, Warranties and Covenants. Each Seller (as to
itself and its Property) hereby represents, warrants and covenants to Buyer as
follows:

(a) Authority; No Conflicts. Seller is a limited liability company, duly formed,
validly existing and in good standing in the state of organization indicated on
Exhibit A attached hereto. Seller has obtained all necessary consents to enter
into and perform this Contract and is fully authorized to enter into and perform
this Contract and to complete the transactions contemplated by this Contract. No
consent or approval of any person, entity or governmental authority is required
for the execution, delivery or performance by Seller of this Contract, except as
set forth in Exhibit D, and this Contract is hereby binding and enforceable
against Seller. Neither the execution nor the performance of, or compliance
with, this Contract by Seller has resulted, or will result, in any violation of,
or default under, or acceleration of, any obligation under any existing
corporate charter, certificate of incorporation, bylaw, articles of
organization, limited liability company agreement or regulations, partnership
agreement or other organizational documents and under any, mortgage indenture,
lien agreement, promissory note, contract, or permit, or any judgment, decree,
order, restrictive covenant, statute, rule or regulation, applicable to Seller
or to the Seller’s Hotel.

(b) FIRPTA. Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those items are defined in the Internal Revenue Code
and Income Tax Regulations).

 

14



--------------------------------------------------------------------------------

(c) Bankruptcy. None of Seller, or, to Seller’s knowledge, any of its or their
partners or members, is insolvent or the subject of any bankruptcy proceeding,
receivership proceeding or other insolvency, dissolution, reorganization or
similar proceeding.

(d) Property Agreements. As to Seller’s Hotel: A true and complete list of all
FF&E Leases, Service Contracts and Leases (other than those entered into by the
Manager on its own behalf) used in or otherwise relating to the operation and
business of the Hotel is attached hereto as Exhibit C-1, and, to Seller’s
knowledge, a true and complete list of all other FF&E Leases, Service Contracts
and Leases used in or otherwise relating to the operation and business of the
Hotel is attached hereto as Exhibit C-2. The assets constituting the Property to
be conveyed to Buyer hereunder constitute all of the property and assets of
Seller used in connection with the operation and business of the Hotel. There
are no leases, license agreements, leasing agent’s agreements, equipment leases,
building service agreements, maintenance contracts, suppliers contracts,
warranty contracts, operating agreements, or other agreements (i) to which
Seller is a party or an assignee, or (ii) to Seller’s knowledge, binding upon
the Hotel, relating to the ownership, occupancy, operation, management or
maintenance of the Real Property, FF&E, Supplies or Tradenames, except for those
Service Contracts, Leases, Warranties and FF&E Leases disclosed on Exhibit C or
to be delivered to Buyer pursuant to Section 3.1. The Service Contracts, Leases,
Warranties and FF&E Leases disclosed on Exhibit C or to be delivered to Buyer
pursuant to Section 3.1 are in full force and effect, and no default has
occurred and is continuing thereunder and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default. No
party has any right or option to acquire the Hotel or any portion thereof, other
than Buyer.

(e) Pending Claims. There are no: (i) claims, demands, litigation, proceedings
or governmental investigations pending or, to Seller’s knowledge, threatened
against Seller, the Manager or any Affiliate of any of them (collectively,
“Seller Parties”) or related to the business or assets of the Hotel, except as
set forth on Exhibit F attached hereto and incorporated herein by reference,
(ii) special assessments or extraordinary taxes except as set forth in the Title
Commitment or (iii) pending or, to Seller’s knowledge, threatened condemnation
or eminent domain proceedings which would affect the Property or any part
thereof. There are no: pending arbitration proceedings or unsatisfied
arbitration awards, or judicial proceedings or orders respecting awards, which
might become a lien on the Property or any portion thereof, pending unfair labor
practice charges or complaints, unsatisfied unfair labor practice orders or
judicial proceedings or orders with respect thereto, pending charges or
complaints with or by city, state or federal civil or human rights agencies,
unremedied orders by such agencies or judicial proceedings or orders with
respect to obligations under city, state or federal civil or human rights or
antidiscrimination laws or executive orders affecting the Hotel, or other
pending, actual or, to Seller’s knowledge, threatened litigation claims,
charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Hotel or might become a lien on
the Hotel (collectively, the “Pending Claims”). As used in the foregoing,
“threatened” means that a person, entity, or governmental body has manifested to
Seller a present intention to assert a claim or to initiate litigation,
arbitration, or any governmental proceeding or investigation.

 

15



--------------------------------------------------------------------------------

(f) Environmental. With respect to environmental matters, (i) to Seller’s
knowledge, there has been no Release or threat of Release of Hazardous Materials
in, on, under, to, from or in the area of the Real Property, except as disclosed
in the reports and documents and as otherwise set forth on Exhibit E attached
hereto and incorporated herein by reference (see Exhibit E in its current form
for a brief narrative regarding an environmental matter related to the Hilton
Garden Inn in Warwick, Rhode Island) with the exception of small amounts of
materials typically used for cleaning and maintenance of properties similar to
the Hotels, none of which violate any of the statutes, laws or regulations
described below, (ii) no portion of the Property is being used for the
treatment, storage, disposal or other handling of Hazardous Materials or
machinery containing Hazardous Materials other than standard amounts of cleaning
supplies and chlorine for the swimming pool, all of which, to Seller’s
knowledge, are stored on the Property in strict accordance with applicable
Environmental Requirements and do not exceed limits permitted under applicable
laws, including without limitation Environmental Requirements, (iii) to Seller’s
knowledge, no underground storage tanks are currently located on or in the Real
Property or any portion thereof, (iv) no environmental investigation,
administrative order, notification, consent order, litigation, claim, judgment
or settlement with respect to the Property or any portion thereof is pending or,
to Seller’s knowledge, threatened, (v) to Seller’s knowledge, there is not
currently and never has been any mold, fungal or other microbial growth in or on
the Real Property, or existing conditions within buildings, structures or
mechanical equipment serving such buildings or structures, that could reasonably
be expected to result in material liability or material costs or expenses to
remediate the mold, fungal or microbial growth, or to remedy such conditions
that could reasonably be expected to result in such growth, and (vi) except as
disclosed on Exhibit E, there are no reports or other documentation regarding
the environmental condition of the Real Property in the possession of Seller or
Seller’s Affiliates, consultants, contractors or agents. As used in this
Contract: “Hazardous Materials” means (1) “hazardous wastes” as defined by the
Resource Conservation and Recovery Act of 1976, as amended from time to time
(“RCRA”), (2) “hazardous substances” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.), as amended by the Superfund Amendment and Reauthorization Act of 1986
and as otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other petroleum products, radioactive materials, urea formaldehyde foam
insulation, radon gas and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls and (6) any substance
whose presence is detrimental or hazardous to health or the environment,
including, without limitation, material concentrations of microbial or fungal
matter or mold that could reasonably be expected to result in material liability
or material costs or expenses to remediate the mold, fungal or microbial growth,
or to remedy such conditions that could reasonably be expected to result in such
growth, or that is otherwise regulated by federal, state and local environmental
laws (including, without limitation, RCRA, CERCLA, TSCA, HMTA), rules,
regulations and orders, regulating, relating to or imposing liability or
standards of conduct concerning any Hazardous Materials or environmental, health
or safety compliance (collectively, “Environmental Requirements”). As used in
this Contract: “Release” means spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing. As
used in the foregoing, “threatened” means that a person, entity, or governmental
body has manifested to Seller a present intention to assert a claim or to
initiate litigation, arbitration, or any governmental proceeding or
investigation.

 

16



--------------------------------------------------------------------------------

(g) Title and Liens. Except for Seller Liens to be released at Closing, to
Seller’s knowledge, Seller has good and marketable fee simple absolute title to
the Real Property, subject only to the Permitted Exceptions. Except for the FF&E
subject to the FF&E Leases and any applicable Permitted Exceptions, to Seller’s
knowledge, Seller has good and marketable title to the Personal Property, free
and clear of all liens, claims, encumbrances or other rights whatsoever (other
than the Seller Liens to be released at Closing), and there are no other liens,
claims, encumbrances or other rights pending or of which any Seller Party has
received notice or which are otherwise known to any Seller Party related to any
other Personal Property.

(h) Utilities. All appropriate utilities, including sanitary and storm sewers,
water, gas, telephone, cable and electricity are, to Seller’s knowledge,
currently sufficient and available to service the Hotel and all installation,
connection or “tap-on”, usage and similar fees have been paid.

(i) Licenses, Permits and Approvals. Seller has not received any written notice,
and Seller has no knowledge that the Property fails to comply with all
applicable licenses, permits and approvals and federal, state or local statutes,
laws, ordinances, rules, regulations, requirements and codes including, without
limitation, those regarding zoning, land use, building, fire, health, safety,
environmental, subdivision, water quality, sanitation controls and the Americans
with Disabilities Act, and similar rules and regulations relating and/or
applicable to the ownership, use and operation of the Property as it is now
operated. Seller or Manager (after due inquiry of Manager) has received all
licenses, permits and approvals required or needed for the lawful conduct,
occupancy and operation of the business of the Hotel, and each license and
permit is in full force and effect, and will be received and in full force and
effect as of the Closing. Subject to Section 8.10 below, no licenses, permits or
approvals necessary for the lawful conduct, occupancy or operation of the
business of the Hotel, to Seller’s knowledge, requires any approval of a
governmental authority for transfer of the Property except as set forth in
Exhibit D.

(j) Financial Statements. Seller has delivered copies for the three (3) years
prior and the current year to date, of all (i) Financial Statements for the
Hotel, (ii) operating statements prepared by the Manager for the Hotel,
(iii) monthly financial statements prepared by the Manager for the Hotel and
(iv) to the extent the same have been previously prepared in the ordinary course
of business and are, therefore, available, independently audited financial
statements for the Hotel (“Audits”). Each of such statements is, to Seller’s
knowledge, complete and accurate in all material respects and, except in the
case of budgets prepared in advance of the applicable operating period to which
such budgets relate, fairly presents the results of operations of the Hotel for
the respective periods represented thereby. Seller has relied upon the Financial
Statements and Audits in connection with its ownership and operation of the
Hotel, and there are no other independent audits or financial statements
prepared by third parties relating to the operation of the Hotel other than the
Financial Statements and Audits prepared by or on behalf of the Manager, all of
which have been provided to Buyer.

 

17



--------------------------------------------------------------------------------

(k) Employees. All employees employed at the Hotel are the employees of the
Hotels, except for the general manager of some Hotels who is an employee of
Manager. There are, to Seller’s knowledge, no (i) unions organized at the Hotel,
(ii) union organizing attempts, strikes, organized work stoppages or slow downs,
or any other labor disputes pending or threatened with respect to any of the
employees at the Hotel, or (iii) collective bargaining or other labor agreements
to which Seller or the Manager or the Hotel is bound with respect to any
employees employed at the Hotel.

(l) Operations. To Seller’s knowledge, the Hotel has at all times been operated
by Manager in accordance with all applicable laws, rules, regulations,
ordinances and codes.

(m) Existing Management and Franchise Agreements. Seller has furnished to Buyer
true and complete copies of the Existing Management Agreement and the Existing
Franchise Agreement, which constitutes the entire agreement of the parties with
respect to the subject matter thereof and which have not been amended or
supplemented in any respect. There are no other management agreements, franchise
agreements, license agreements or similar agreements for the operation or
management of the Hotel or relating to the Brand, to which Seller is a party or
which are binding upon the Property, except for the Existing Management
Agreement and the Existing Franchise Agreement. The Improvements comply with,
and the Hotel is being operated in accordance with, all requirements of the
Existing Franchise Agreement and all other requirements of the Franchisor,
including all “brand standard” requirements of the Franchisor. The Existing
Management Agreement and the Existing Franchise Agreement are in full force and
effect, and shall remain in full force and effect until the termination of the
Existing Management Agreement and the Existing Franchise Agreement at Closing,
as provided in Article V hereof. No default has occurred and is continuing under
the Existing Management Agreement or the Existing Franchise Agreement, and no
circumstances exist which, with the giving of notice, the lapse of time or both,
would constitute such a default.

(n) Construction of Hotel.

(i) To Seller’s knowledge, the Hotel has been constructed in a good and
workmanlike manner without encroachments and in accordance in all material
respects with the certificates of occupancy therefor and all applicable zoning,
platting, subdivision, health, safety and similar laws, rules, regulations,
ordinances and codes.

(ii) To Seller’s knowledge, the Personal Property is in materially good
condition and operating order, normal wear and tear excepted.

(iii) To Seller’s knowledge, necessary easements for ingress and egress,
drainage, signage and utilities serving the Hotel have either been dedicated to
the public, conveyed to the appropriate utility or will be conveyed to Buyer
along with the Property.

 

18



--------------------------------------------------------------------------------

As used in the foregoing and elsewhere in this Contract, “to the best of each
Seller’s knowledge,” “Seller’s knowledge,” “Seller’s actual knowledge,” or words
of like import means, with respect to each Seller, within the actual knowledge
without investigation of the person or persons designated on Exhibit A as
“Responsible Person” for each Seller and Hotel, each such Responsible Person
being a principal, directly or indirectly, in the Seller or Manager for the
Seller for whom he is so designated.

7.2 Buyer’s Representations, Warranties and Covenants. Buyer represents,
warrants and covenants:

(a) Authority. Buyer is a corporation duly formed, validly existing and in good
standing in the Commonwealth of Virginia. Buyer has received or will have
received by the applicable Closing Date all necessary authorization of the Board
of Directors of Buyer to complete the transactions contemplated by this
Contract. No other consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Buyer of
this Contract, and this Contract is hereby binding and enforceable against
Buyer.

(b) Bankruptcy. Buyer is not insolvent nor the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

7.3 Survival. All of the representations and warranties are true, correct and
complete in all material respects as of the date hereof and the statements set
forth therein (without qualification or limitation as to a party’s knowledge
thereof except as expressly provided for in this Article VII) shall be true,
correct and complete in all material respects as of the Closing Date. All of the
representations and warranties made herein shall survive Closing for a period of
one (1) year and shall not be deemed to merge into or be waived by any Seller’s
Deed or any other closing documents.

ARTICLE VIII

ADDITIONAL COVENANTS

8.1 Subsequent Developments. After the date of this Contract and until the
Closing Date, Sellers shall use best efforts to keep Buyer fully informed of all
subsequent developments of which Sellers have knowledge (“Subsequent
Developments”) which would cause any of Sellers’ representations or warranties
contained in this Contract to be no longer accurate in any material respect.

8.2 Operations. From and after the date hereof through the Closing on the
Properties each Seller (as to its Property) shall comply with the Existing
Management Agreement and the Existing Franchise Agreement and keep the same in
full force and effect and shall perform and comply with all of the following
subject to and in accordance with the terms of such agreements:

(a) Continue to maintain the Property generally in accordance with past
practices of Seller and pursuant to and in compliance with the Existing
Management Agreement and the Existing Franchise Agreement, including, without
limitation, (i) using reasonable efforts to keep available the services of all
present employees at the Hotel and to preserve its relations

 

19



--------------------------------------------------------------------------------

with guests, suppliers and other parties doing business with Seller with respect
to the Hotel, (ii) accepting booking contracts for the use of the Hotel’s
facilities retaining such bookings in accordance with the terms of the Existing
Management Agreement and the Existing Franchise Agreement, (iii) maintaining the
current level of advertising and other promotional activities for the Hotel’s
facilities, (iv) maintaining the present level of insurance with respect to the
Hotel in full force and effect until the Closing Date for the Hotel and
(v) remaining in compliance in all material respects with all current Licenses;

(b) Keep, observe, and perform in all material respects all its obligations
under and pursuant to the Leases, the Service Contracts, the FF&E Leases, the
Existing Management Agreement, the Existing Franchise Agreement, the Contracts,
Plans and Specs, the Warranties and all other applicable contractual
arrangements relating to the Hotel;

(c) Not cause or permit the removal of FF&E from the Hotel except for the
purpose of discarding worn and valueless items that have been replaced with FF&E
of equal or better quality; timely make all repairs, maintenance, and
replacements to keep all FF&E and all other Personal Property and all Real
Property in good operating condition; keep and maintain the Hotel in a good
state of repair and condition, reasonable and ordinary wear and tear excepted;
and not commit waste of any portion of the Hotel;

(d) Maintain the levels and quality of the Personal Property generally at the
levels and quality existing on the date hereof and keep merchandise, supplies
and inventory adequately stocked, consistent with good business practice, as if
the sale of the Hotel hereunder were not to occur, including, without
limitation, maintaining linens and bath towels at least at a 2-par level for all
suites or rooms of the Hotel;

(e) Advise Buyer promptly of any litigation, arbitration, or administrative
hearing before any court or governmental agency concerning or affecting the
Hotel which is instituted or threatened after the date of this Contract or if
any representation or warranty contained in this Contract shall become false;

(f) Not take, or purposefully omit to take, any action that would have the
effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;

(g) Pay or cause to be paid all taxes, assessments and other impositions levied
or assessed on the Hotel or any part thereof prior to the delinquency date, and
comply with all federal, state, and municipal laws, ordinances, regulations and
orders relating to the Hotel;

(h) Not sell or assign, or enter into any agreement to sell or assign, or create
or permit to exist any lien or encumbrance (other than a Permitted Exception)
on, the Property or any portion thereof; and

(i) Not allow any permit, license, franchise or right currently in existence
with respect to the operation, use, occupancy or maintenance of the Hotel to
expire, be canceled or otherwise terminated.

 

20



--------------------------------------------------------------------------------

Sellers shall promptly furnish to Buyer copies of all new, amended or extended
FF&E Leases, Service Contracts, Leases and other contracts or agreements (other
than routine hotel room bookings entered into in the ordinary course of
business) relating to the Hotel and entered into by the Manager prior to
Closing; provided, however, that in the case of any of the foregoing entered
into by the Manager on its own behalf, only to the extent Seller has knowledge
thereof or a copy of which is obtainable from the Manager. Buyer shall have the
right to extend the Review Period for a period of five (5) Business Days in
order to review any of the foregoing that are not received by Buyer at least
five (5) Business Days prior to the expiration of the Review Period. Seller
shall not, without first obtaining the written approval of Buyer, which approval
shall not be unreasonably withheld, enter into any new FF&E Leases, Service
Contracts, Leases or other contracts or agreements related to the Hotel, or
extend any existing such agreements, unless such agreements (x) can be
terminated, without penalty, upon thirty (30) days’ prior notice or (y) will
expire prior to the Closing Date.

8.3 Third Party Consents. Prior to the Closing Date, Sellers shall, at their
expense, (i) obtain any and all third party consents and approvals (x) required
in order to transfer the Hotels to Buyer, or (y) which, if not obtained, would
materially adversely affect the operation of the Hotels, including, without
limitation, all consents and approvals referred to on Exhibit D and (ii) use
best efforts to obtain all other third party consents and approvals (all of such
consents and approvals in (i) and (ii) above being referred to collectively as,
the “Third Party Consents”).

8.4 Employees. Upon reasonable prior notice to Sellers by Buyer, Buyer and its
employees, representatives and agents shall have the right to communicate with
Seller’s staff, and, subject to the approval of the Manager, the Hotel staff and
the Manager’s staff, including without limitation the general manager, the
director of sales, the engineering staff and other key management employees of
the Hotel, at any time before Closing. Seller shall have the right to attend any
meetings and be copied on or privy to any such communications with Seller’s
staff, the Hotel staff and the Manager’s staff. Buyer shall not interfere with
the operations of the Hotels while engaging in such communication in a manner
that materially adversely affects the operation of any Property or the Existing
Management Agreements.

8.5 Estoppel Certificates. Sellers shall obtain from (i) each tenant under any
Lease affecting the Hotels (but not from current or prospective occupants of
hotel rooms and suites within the Hotels) and (ii) each lessor under any FF&E
Lease for the Hotels identified by Buyer as a material FF&E Lease, the estoppel
certificates substantially in the forms provided by Buyer to Sellers during the
Review Period, and deliver to Buyer not less than five (5) days before the
Closing.

8.6 Access to Financial Information. Buyer’s representatives shall have access
to, and Sellers and their Affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to each Hotel’s operations
to the extent necessary to enable Buyer’s representatives to prepare audited
financial statements in conformity with Regulation S-X of the Securities and
Exchange Commission (the “SEC”) and other applicable rules and regulations of
the SEC and to enable them to prepare a registration statement, report or
disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Sellers shall also provide to Buyer’s representative a signed

 

21



--------------------------------------------------------------------------------

representation letter in form and substance reasonably acceptable to Sellers
sufficient to enable an independent public accountant to render an opinion on
the financial statements related to each Hotel. Buyer will reimburse Sellers for
costs reasonably incurred by Sellers to comply with the requirements of the
preceding sentence. The provisions of this Section shall survive Closing or
termination of this Contract.

8.7 Bulk Sales. Seller shall either: (i) at each Seller’s risk and expense, take
all steps necessary to comply with the requirements of a transferor under all
bulk transfer laws, if any, that are applicable to the transactions contemplated
by this Contract; or (ii) indemnify Buyer for any lien, liability, cost or
expense (including attorney’s fees) that results from Seller’s failure to comply
with such bulk transfer laws. In all events, Seller shall be responsible for the
payment of any and all bulk sales taxes.

8.8 Indemnification. If the transactions contemplated by this Contract are
consummated as provided herein:

(a) Indemnification of Buyer. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Buyer for a breach hereof, each Seller hereby agrees to
indemnify, defend and hold harmless Buyer and its respective designees,
successors and assigns from and against all losses, judgments, liabilities,
claims, damages or expenses (including reasonable attorneys’ fees) of every
kind, nature and description in existence before, on or after Closing, whether
known or unknown, absolute or continent, joint or several, arising out of or
relating to:

(i) any claim made or asserted against Buyer or any of the Property by a
creditor of any Seller on account of any debt or obligation owed or allegedly
owed by any Seller with respect to any Hotel excluding claims related to
obligations assumed by Buyer and obligations disclosed to Buyer on Exhibits C-1
or C-2 for which the parties contemplate Buyer being responsible as to matters
that arise following the Closing;

(ii) any claim made or asserted against Buyer or any of the Property by a
creditor of any Seller based on or alleging a violation of any bulk sales act or
other similar laws;

(iii) the material breach of any representation, warranty, covenant or agreement
of any Seller contained in this Contract asserted by Buyer within the survival
period established in Section 7.3 above;

(iv) any liability or obligation of any Seller not expressly assumed by Buyer
pursuant to this Contract or disclosed to Buyer on Exhibits C-1 or C-2 for which
the parties contemplate Buyer being responsible as to matters that arise
following the Closing;

(v) any claim made or asserted by an employee of any Seller arising out of such
Seller’s decision to sell its Property; and

 

22



--------------------------------------------------------------------------------

(vi) the conduct and operation by or on behalf of any Seller of its Hotel or the
ownership, use or operation of its Property prior to Closing.

(b) Indemnification of Seller. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Sellers for a breach hereof, Buyer hereby agrees, with
respect to this Contract, to indemnify, defend and hold harmless each Seller
from and against all losses, judgments, liabilities, claims, damages or expenses
(including reasonable attorneys’ fees) of every kind, nature and description in
existence before, on or after Closing, whether known or unknown, absolute or
contingent, joint or several, arising out of or relating to:

(i) the material breach of any representation, warranty, covenant or agreement
of Buyer contained in this Contract asserted by Seller within the survival
period established in Section 7.3 above;

(ii) the conduct and operation by or on behalf of Buyer of any of the Hotels or
the ownership, use or operation of the Property subsequent to Closing;

(iii) any liability or obligation of Seller expressly assumed by Buyer at
Closing or disclosed to Buyer on Exhibits C-1 or C-2 for which the parties
contemplate Buyer being responsible as to matters that arise following the
Closing; and

(iv) any claim made or asserted against any Seller by a creditor of Buyer on
account of any debt or obligation arising after the Closing owed or allegedly
owed by Buyer with respect to any Hotel.

(c) Indemnification Procedure for Claims of Third Parties. Indemnification, with
respect to claims resulting from the assertion of liability by those not parties
to this Contract (including governmental claims for penalties, fines and
assessments), shall be subject to the following terms and conditions:

(i) The party seeking indemnification (the “Indemnified Party”) shall give
prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 8.8, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is materially
prejudiced by such delay.

(ii) If in any action, suit or proceeding (a “Legal Action”) the relief sought
is solely the payment of money damages, and if the Indemnifying Party
specifically agrees in writing to indemnify such Indemnified Party with respect
thereto and demonstrates to the reasonable satisfaction of such Indemnified
Party its financial ability to do so, the Indemnifying Party shall have the
right, commencing thirty (30) days after such notice, at its option, to elect to
settle, compromise or defend, pursuant to this paragraph, by its own counsel and
at its own expense, any such Legal Action involving

 

23



--------------------------------------------------------------------------------

such Indemnified Party’s asserted liability. If the Indemnifying Party does not
undertake to settle, compromise or defend any such Legal Action, such
settlement, compromise or defense shall be conducted in the sole discretion of
such Indemnified Party, but such Indemnified Party shall provide the
Indemnifying Party with such information concerning such settlement, compromise
or defense as the Indemnifying Party may reasonably request from time to time.
If the Indemnifying Party undertakes to settle, compromise or defend any such
asserted liability, it shall notify such Indemnified Party in writing of its
intention to do so within thirty (30) days of notice from such Indemnified Party
provided above.

(iii) Notwithstanding the provisions of the previous subsection of this
Contract, until the Indemnifying Party shall have assumed the defense of the
Legal Action, the defense shall be handled by the Indemnified Party.
Furthermore, (x) if the Indemnified Party shall have reasonably concluded that
there are likely to be defenses available to it that are different from or in
addition to those available to the Indemnifying Party; (y) if the Legal Action
involves other than money damages and seeks injunctive or other equitable
relief; or (z) if a judgment against Buyer, as the Indemnified Party, in the
Legal Action will, in the good faith opinion of Buyer, establish a custom or
precedent which will be adverse to the best interest of the continuing business
of the Hotel, the Indemnified Party shall have the right to assume the defense
of the Legal Action itself, in which case the defense shall be provided at the
cost and expense of the Indemnified Party.

(iv) In any Legal Action initiated by a third party and defended by the
Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all books and records of Seller relating to such Legal
Action and (z) the parties shall render to each other such assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
Legal Action.

(v) In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld. Without limiting the generality of the foregoing,
it shall not be deemed unreasonable to withhold consent to a settlement
involving injunctive or other equitable relief against Buyer or its respective
assets, employees, Affiliates or business, or relief which Buyer reasonably
believes could establish a custom or precedent which will be adverse to the best
interests of its continuing business.

8.9 Escrow Funds. To provide for the timely payment of any post-closing claims
by Buyer against the applicable Seller hereunder, at Closing, the total sum of
One Million Two Hundred Eighty-Nine Thousand and No/100 Dollars ($1,289,000.00)
(for all of the Hotels, the “Escrow Funds”) shall be withheld from the Purchase
Price payable to a Seller and shall be

 

24



--------------------------------------------------------------------------------

deposited for a period of one (1) year in an escrow account with the Title
Company pursuant to an escrow agreement reasonably satisfactory in form and
substance to Buyer and Sellers, to be negotiated during the Review Period (the
“Post-Closing Agreement”), which escrow and Post-Closing Agreement shall be
established and entered into at Closing and shall be a condition to Buyer’s
obligations under this Contract. The Post-Closing Agreement shall provide that
the investment of the Escrow Funds shall be as directed by the Sellers, that the
interest and income earned on the Escrowed Funds shall belong to and be released
to Sellers at least quarterly, and that all fees, charges, and costs of the
Title Company as escrow agent shall be paid by Buyer. If no claims have been
asserted by Buyer against any Seller, or all such claims have been satisfied,
within such one-year period, the Escrow Funds deposited by the Sellers shall be
released to the Sellers. The Escrow Funds withheld from each Seller shall be
equal to the amount of the Escrow Funds multiplied by a fraction, the numerator
of which is the Purchase Price for such Seller’s Hotel and the denominator of
which is the aggregate Purchase Price for all of the Hotels.

8.10 Liquor Licenses. The Manager or an Affiliate thereof approved by Buyer
shall have or shall have obtained all liquor licenses and alcoholic beverage
licenses or banquet licenses, as appropriate and necessary or desirable to
operate any restaurants, bars and lounges presently located within the Hotel
(collectively, the “Liquor Licenses”) and, in the case of an Affiliate of the
Manager, the Hotel has the right to use such Liquor License, (ii) if permitted
under the laws of the jurisdiction in which the Hotel is located, to the extent
practicable the Manager shall execute and file any and all necessary forms,
applications and other documents (and Seller and Buyer shall cooperate with the
Manager in filing such forms, applications and other documents) with the
appropriate liquor and alcoholic beverage authorities prior to Closing so that
the Liquor Licenses remain in full force and effect upon completion of Closing.

8.11 Somerset Ground Lease. Seller and Buyer acknowledge that the Seller of the
Hotel located in Somerset, New Jersey has a leasehold interest in the Land
pursuant to that certain Ground Lease dated April 15, 1999 (the “Somerset
Lease”) between Martin E. Dorf, Trustee (“Ground Lessor”) and Widewaters New
Castle Development Company, LLC, and a fee simple interest in the Improvements
thereon. The Seller of the Somerset, NJ Hotel shall obtain and deliver to Buyer
at Closing a consent from the Ground Lessor to the assignment of the Ground
Lease to Buyer and an estoppel certificate from the Ground Lessor (the “Somerset
Estoppel”) in form and with information contained therein acceptable to Buyer in
its discretion.

ARTICLE IX

CONDITIONS FOR CLOSING

9.1 Buyer’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Buyer’s right to cancel this Contract during the Review
Period, the duties and obligations of Buyer to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.1, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.1 or of any other condition to Buyer’s obligations
provided for in this Contract, which condition is not waived in writing by
Buyer, Buyer shall have the right at its option to declare this Contract
terminated, in which case the Earnest Money Deposit and any interest thereon
shall be immediately returned to Buyer and each of the parties shall be relieved
from further liability to

 

25



--------------------------------------------------------------------------------

the other, except as otherwise expressly provided herein, with respect to this
Contract, provided, however, that if any such failure of a condition relates to
less than all of the Hotels (and the Property related thereto), Buyer’s right to
declare this Contract terminated shall relate only to such Hotels (and the
Property related thereto) as to which one or more conditions have not been
satisfied, only the Applicable Share of the Earnest Money Deposit as shown on
Exhibit A shall be returned, and this Contract shall otherwise remain in full
force and effect.

(a) All of Sellers’ representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Buyer shall have received all of the instruments and conveyances listed in
Section 10.2.

(c) Each Seller shall have performed, observed and complied in all material
respects with all of the covenants, agreements, closing requirements and
conditions required by this Contract to be performed, observed and complied with
by such Seller, as and when required hereunder.

(d) Intentionally Omitted.

(e) The Third Party Consents in form and substance satisfactory to Buyer shall
have been obtained and furnished to Buyer.

(f) The Escrow Funds shall have been deposited in the escrow account pursuant to
the Post-Closing Agreement and the parties thereto shall have entered into the
Post-Closing Agreement.

(g) The Existing Management Agreements and the Existing Franchise Agreements
shall have been terminated.

(h) Buyer and the Manager shall have executed and delivered the New Management
Agreements containing the terms and conditions as agreed upon during the Review
Period.

(i) Buyer and the Franchisors shall have executed and delivered the
New Franchise Agreements containing such terms and conditions as are acceptable
to Buyer in its reasonable discretion.

(j) The Existing Loans have been assumed, paid-off or defeased, as applicable.

9.2 Seller’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to any Seller’s right to cancel this Contract during the
Review Period, the duties and obligations of each Seller to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.2, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this

 

26



--------------------------------------------------------------------------------

Section 9.2, which condition is not waived in writing by a Seller, such Seller
shall have the right at its option to declare this Contract terminated and null
and void, in which case the remaining Earnest Money Deposit and any interest
thereon shall be immediately returned to Buyer and each of the parties shall be
relieved from further liability to the other, except as otherwise expressly
provided herein.

(a) All of Buyer’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Sellers shall have received all of the money, instruments and conveyances
listed in Section 10.3.

(c) Buyer shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Buyer,
as and when required hereunder.

(d) Buyer and the Manager shall have executed and delivered the New Management
Agreements containing the terms and conditions agreed upon during the review
period.

ARTICLE X

CLOSING AND CONVEYANCE

10.1 Closing. Unless otherwise agreed by Buyer and Sellers, the Closing on the
Property shall occur on a date selected by Buyer that is not later than fifteen
(15) Business Days after expiration of the Review Period, provided that all
conditions to Closing by Buyer hereunder have been satisfied. Specifically, but
not as a limitation, the Closing on a Property may be extended beyond the
15-Business Day period until such time as any Existing Loan encumbering such
Property is permitted to be assumed, pre-paid or defeased. Buyer will provide
Sellers at least two (2) days prior written notice of the Closing Date selected
by Buyer. The date on which the Closing is to occur as provided in this
Section 10.1, or such other date as may be agreed upon by Buyer and Seller, is
referred to in this Contract as the “Closing Date” for the Property. The Closing
shall be held at 10:00 a.m. at the offices of the Title Company, or as otherwise
determined by Buyer and Sellers. The parties contemplate that the Closing will
occur in stages due to the delay anticipated in obtaining approval for Buyer’s
assumption of the Existing Loans for the Concord, NC and Columbia SC Hotels. It
is contemplated that the Closing for the Hotels (and related Property) other
than Concord, NC and Columbia SC will occur initially, and that the Closing for
the Concord, NC and Columbia SC Hotels (and related Property) will occur
subsequently following receipt of the approval of Buyer’s assumption of the
Existing Loans related to such Hotels. Sellers shall not be required to go to
Closing on any of the Hotels (or related Property) until such time as Buyer is
prepared go to Closing on at least five (5) of the Hotels (and related
Property). In the event that the Closing of at least five (5) of the Hotels (and
related Property) has not occurred by November 15, 2007, other than due to the
fault of Seller, then Seller shall have the right to terminate this Contract
without penalty with respect to each such Hotel for which the Closing has not
yet occurred and in such event, the Applicable Share of

 

27



--------------------------------------------------------------------------------

the Earnest Money Deposit as shown on Exhibit A, and any interest thereon, shall
be delivered to Buyer. Nothing in the foregoing shall be construed to permit a
Seller to refuse to go to Closing as to its Hotel (and related Property) because
another Seller has defaulted in its obligation to go to Closing on the sale of
its Hotel (and related Property).

10.2 Deliveries of Seller. At Closing, each Seller (as to itself and its
Property) shall deliver to Buyer the following, and, as appropriate, all
instruments shall be properly executed and conveyance instruments to be
acknowledged in recordable form (the terms, provisions and conditions of all
instruments not attached hereto as Exhibits shall be mutually agreed upon by
Buyer and Seller prior to such Closing):

(a) Deed. A limited or special warranty deed conveying to Buyer fee simple title
to the Real Property, subject only to the Permitted Exceptions (the “Deed”), or
in the case of the Somerset, NJ Hotel, an Assignment of Ground Lease conveying
to Buyer insurable leasehold title to the Land and Improvements.

(b) Bills of Sale. Bills of sale to Buyer and/or its designated Lessee,
conveying title to the tangible Personal Property (other than the alcoholic
beverage inventories, which, at Buyer’s election, shall be transferred by Seller
to the Manager as holder of the Liquor Licenses required for operation of the
Hotel).

(c) Existing Management and Franchise Agreements. The termination of the
Existing Management Agreement and the Existing Franchise Agreement.

(d) General Assignments. Assignments of all of Seller’s right, title and
interest in and to all FF&E Leases, Service Contracts and Leases identified on
Exhibit C hereto (the “Hotel Contracts”). The assignment shall also be a general
assignment and shall provide for the assignment of all of Seller’s right, title
and interest in all Records, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and all other intangible Personal Property applicable to the Hotel.

(e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of Non-Foreign
Status as required by Section 1445 of the Internal Revenue Code and an IRS Form
1099.

(f) Title Company Documents. All affidavits, gap indemnity agreements and other
documents reasonably required by the Title Company. At Buyer’s sole expense,
Buyer shall have obtained an irrevocable commitment directly from the Title
Company (or in the event the Title Company is not willing to issue said
irrevocable commitment, then from such other national title company as may be
selected by either Buyer or Seller) for issuance of an Owner’s Policy of Title
Insurance to Buyer insuring good and marketable fee simple absolute title to the
Real Property constituting part of the Property, subject only to the Permitted
Exceptions in the amount of the Purchase Price.

(g) Possession; Estoppel Certificates. Possession of the Property, subject only
to rights of guests in possession and tenants pursuant to written leases
included in the Leases, and estoppel certificates from tenants under Leases and
the lessors under FF&E Leases in form and substance acceptable to Buyer.

 

28



--------------------------------------------------------------------------------

(h) Vehicle Titles. The necessary certificates of titles duly endorsed for
transfer together with any required affidavits and other documentation necessary
for the transfer of title or assignment of leases from Seller to Buyer of any
motor vehicles used in connection with the Hotel’s operations.

(i) Authority Documents. Certified copy of resolutions of the Board of Directors
of Seller authorizing the sale of the Property contemplated by this Contract,
and/or other evidence reasonably satisfactory to Buyer and the Title Company
that the person or persons executing the closing documents on behalf of Seller
have full right, power and authority to do so, along with a certificate of good
standing of Seller from the State in which the Property is located.

(j) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Seller, reasonably required by Buyer or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(k) Plans, Keys, Records, Etc. To the extent not previously delivered to and in
the possession of Buyer, all Contracts, Plans (to the extent the same are in the
possession of Sellers) and Specs (to the extent the same are in the possession
of Sellers), all keys for the Hotel (which keys shall be properly tagged for
identification), such Records as are on the premises of the Hotels and as
otherwise reasonably requested by Buyer, including, without limitation, all
Warranties, Licenses, Leases, FF&E Leases and Service Contracts for the Hotel.

(l) Closing Statements. Seller’s Closing Statement, and a certificate confirming
the truth of Seller’s representations and warranties hereunder as of the Closing
Date.

(m) Somerset Documents. A consent to assignment of the Somerset Lease to Buyer
and the Somerset Estoppel, both executed by the Ground Lessor (or the current
fee title owner and lessor of the Somerset Land).

10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver the
following:

(a) Purchase Price. The balance of the Purchase Price, adjusted for the
adjustments provided for in Section 12.1, below, and less any sums to be
deducted therefrom as provided in Section 2.5.

(b) Authority Documents. Certified copy of resolutions of the Board of Directors
of Buyer authorizing the purchase of the Hotel contemplated by this Contract,
and/or other evidence satisfactory to Seller and the Title Company that the
person or persons executing the closing documents on behalf of Buyer have full
right, power and authority to do so.

(c) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Buyer, reasonably required by Seller or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

 

29



--------------------------------------------------------------------------------

(d) Closing Statements. Buyer’s Closing Statement, and a certificate confirming
the truth of Buyer’s representations and warranties hereunder as of the Closing
Date.

(e) The New Management Agreements.

ARTICLE XI

COSTS

All Closing costs shall be paid as set forth below:

11.1 Seller’s Costs. In connection with the sale of the Property contemplated
under this Contract, Sellers shall be responsible for all transfer and
recordation taxes, including, without limitation, all transfer taxes, mansion or
like taxes on or in connection with the transfer of the Real Property and all
sales and/or use taxes on the personal property constituting part of the
Property pursuant to each Bill of Sale, in each case except as otherwise
provided in Section 11.2 or Section 12, and all accrued taxes of Sellers prior
to Closing and other such taxes of Sellers attributable to the sale of the
Property to Buyer. Seller shall be responsible for all costs related to the
termination of the Existing Management and Franchise Agreements as provided in
Article V. Seller shall also be responsible for any fees for the performance of
the PIP review and report by the Franchisor, all costs of completing the PIP, as
well as costs and expenses of its attorneys, accountants, appraisers and other
professionals, consultants and representatives.

11.2 Buyer’s Costs. In connection with the purchase of the Property contemplated
under this Contract, Buyer shall be responsible for the costs and expenses of
its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey, the costs and expenses of preparation of the title insurance commitment
and the issuance of the title insurance policy contemplated by Article IV, the
per page recording charges for the Deed (if applicable), and $8,670.00 of the
transfer and recordation taxes that would otherwise be the responsibility of
Sellers. Buyer shall also be responsible for payment of all prepayment penalties
and other amounts payable in connection with the assumption, pay-off or
defeasance of the Existing Loans; provided, however, Seller shall be responsible
for its own attorneys’ fees in connection with such assumptions, pay-offs or
defeasances.

ARTICLE XII

ADJUSTMENTS

12.1 Adjustments. As to each Hotel: Unless otherwise provided herein, at
Closing, adjustments between the parties shall be made as of 11:59 p.m. on the
day prior to the Closing Date (the “Cutoff Time”), with the income and expenses
accrued prior to the Closing Date being allocated to Seller and the income and
expenses accruing on and after the Closing Date being allocated to Buyer, all as
set forth below. All of such adjustments and allocations shall be made

 

30



--------------------------------------------------------------------------------

in cash at Closing and shall be collected through and/or adjusted in accordance
with the terms of the Existing Management Agreement. Except as otherwise
expressly provided herein, all apportionments and adjustments shall be made on
an accrual basis in accordance with generally accepted accounting principles.
Buyer and each Seller shall request that the Manager determine the
apportionments, allocations, prorations and adjustments as of the Cutoff Time.

(a) Taxes. All real estate taxes, personal property taxes, or any other taxes
and special assessments (special or otherwise) of any nature upon the Property
levied, assessed or pending for the calendar year in which the Closing occurs
(including the period prior to Closing, regardless of when due and payable)
shall be prorated as of the Cutoff Time and, if no tax bills or assessment
statements for such calendar year are available, such amounts shall be estimated
on the basis of the best available information for such taxes and assessments
that will be due and payable on the Hotel for the calendar year in which Closing
occurs.

(b) Utilities. All suppliers of utilities shall be instructed to read meters or
otherwise determine the charges owing as of the Closing Date for services prior
thereto, which charges shall be allocated to Seller. Charges accruing after
Closing shall be allocated to Buyer. If elected by Seller, Seller shall be given
credit, and Buyer shall be charged, for any utility deposits transferred to and
received by Buyer at Closing.

(c) Income/Charges. All rents, income and charges receivable or payable under
any Leases and Hotel Contracts applicable to the Property, and any deposits,
prepayments and receipts thereunder, shall be prorated between Buyer and Seller
as of the Cutoff Time.

(d) Accounts. All working capital accounts, reserve accounts and escrow accounts
(including all FF&E accounts, all PIP accounts, but excluding amounts held in
tax and insurance escrow accounts and utility deposits to the extent excluded
from the definition of Deposits, shall remain the property of Seller, without
additional charge to Buyer and without Buyer being required to fund the same.
The FF&E Replacement Reserve amount held by Lender shall be reimbursed by Buyer
to Seller at Closing.

(e) Guest Ledger. Subject to (f) below, all accounts receivable of registered
guests at the Hotel who have not checked out and were occupying rooms as of the
Cutoff Time, shall be prorated as provided herein.

(f) Room Rentals. All receipts from guest room rentals and other suite revenues
for the night in which the Cutoff Time occurs shall belong to Seller, but Seller
shall provide Buyer credit at Closing equal to the reasonable expenses to be
incurred by Buyer to clean such guests’ rooms.

(g) Advance Deposits. All prepaid rentals, room rental deposits, and all other
deposits for advance registration, banquets or future services to be provided on
and after the Closing Date shall be credited to Buyer.

(h) Accounts Receivable. To the extent not apportioned at Closing and subject to
(e) and (f) above, all accounts receivable and credit card claims as of the
Cutoff Time shall remain the property of Seller, and Seller and Buyer agree that
the monies received from debtors owing such accounts receivable balances after
Closing, unless otherwise provided in the

 

31



--------------------------------------------------------------------------------

New Management Agreement, shall be applied as expressly provided in such
remittance, or if not specified then to the Seller’s outstanding invoices to
such account debtors in chronological order beginning with the oldest invoices,
and thereafter, to Buyer’s account.

(i) Accounts Payable. To the extent not apportioned at Closing, any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to Seller or the Property for the periods prior to and including the
Closing Date shall be retained by Seller and promptly allocated to Seller and
evidence thereof shall be provided to Buyer, and Buyer shall not be or become
liable therefor, except as expressly assumed by Buyer pursuant to this Contract,
and invoices received in the ordinary course of business prior to Closing shall
be allocated to Seller at Closing.

(j) Restaurants, Bars, Machines, Other Income. All monies received in connection
with bar, restaurant, banquet and similar and other services at the Hotel (other
than amounts due from any guest and included in room rentals) prior to the close
of business for each such operation for the night in which the Cutoff Time
occurs shall belong to Seller, and all other receipts and revenues (not
previously described in this Section 12.1) from the operation of any department
of the Hotel shall be prorated between Seller and Buyer at Closing.

12.2 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Contract within one hundred eighty (180) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

12.3 Employees. Unless Buyer or the Manager expressly agrees otherwise, none of
the employees of the Hotel shall become employees of Buyer, as of the Closing
Date; instead, such employees shall continue as employees of the Manager or an
affiliate of Manager. Seller shall provide Buyer notice not less than five
(5) Business Days prior to the expiration of the Review Period whether Seller
intends to give notice under any applicable federal or state plant closing or
similar act, including, if applicable, the Worker Adjustment and Retraining
Notification Provisions of 29 U.S.C., Section 2102. Any liability for payment of
all wages, salaries and benefits, including, without limitation, accrued
vacation pay, sick leave, bonuses, pension benefits, COBRA rights, and other
benefits accrued or earned by and due to employees at the Hotel through the
Cutoff Time, together with F.I.C.A., unemployment and other taxes and benefits
due with respect to such employees for such period, shall be charged to Seller,
in accordance with the Existing Management Agreement, for the purposes of the
adjustments to be made as of the Cutoff Time. All liability for wages, salaries
and benefits of the employees accruing in respect of and attributable to the
period from and after Closing shall be charged to Buyer, in accordance with the
New Management Agreement. To the extent applicable, all such allocations and
charges shall be adjusted in accordance with the provisions of the Existing
Management Agreement.

 

32



--------------------------------------------------------------------------------

ARTICLE XIII

CASUALTY AND CONDEMNATION

13.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession of
the Properties to Buyer in accordance with this Contract, all risk of loss to
the Properties (whether by casualty, condemnation or otherwise) shall be borne
by each applicable Seller. In the event that (a) any loss or damage to any Hotel
shall occur prior to the Closing Date as a result of fire or other casualty, or
(b) any Seller receives notice that a governmental authority has initiated or
threatened to initiate a condemnation proceeding affecting its Hotel, such
Seller shall give Buyer immediate written notice of such loss, damage or
condemnation proceeding (which notice shall include a certification of (i) the
amounts of insurance coverages in effect with respect to the loss or damage and
(ii) if known, the amount of the award to be received in such condemnation).

13.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of any
Hotel or (b) there is any substantial casualty loss or damage to any Hotel,
Buyer shall have the option to terminate this Contract with respect to such
Hotel (and the Property related thereto), provided Buyer delivers written notice
to the applicable Seller of its election within twenty (20) days after the date
such Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Applicable Share of the
Earnest Money Deposit as shown on Exhibit A, and any interest thereon, shall be
delivered to Buyer and thereafter, except as expressly set forth herein, no
party shall have any further obligation or liability to the other under this
Contract with respect to such Hotel (and the Property related thereto). In the
context of condemnation, “substantial” shall mean condemnation of such portion
of a Hotel (or access thereto) as could, in Buyer’s reasonable judgment, render
use of the remainder impractical or unfeasible for the uses herein contemplated,
and, in the context of casualty loss or damage, “substantial” shall mean a loss
or damage in excess of Two Hundred Thousand and No/100 Dollars ($200,000.00) in
value.

13.3 Procedure for Closing. If Buyer shall not timely elect to terminate under
Section 13.2 above, or if the loss, damage or condemnation is not substantial,
each applicable Seller agrees to pay to Buyer at the Closing all insurance
proceeds or condemnation awards which such Seller has received as a result of
the same, plus an amount equal to the insurance deductible, and assign to Buyer
all insurance proceeds and condemnation awards payable as a result of the same,
in which event the Closing shall occur without Seller replacing or repairing
such damage. In the case of damage or casualty, at Buyer’s election, Seller
shall repair and restore the Property to its condition immediately prior to such
damage or casualty and shall assign to Buyer all excess insurance proceeds.

ARTICLE XIV

DEFAULT REMEDIES

14.1 Buyer Default. If Buyer defaults under this Contract after the Review
Period, and such default continues for thirty (30) days following written notice
from Seller (provided no notice shall extend the time for Closing), then Sellers
may elect, as Sellers’ sole and exclusive remedy, either (i) to terminate this
Contract by written notice to Buyer delivered to Buyer at any time prior to the
completion of such cure, in which event the Earnest Money Deposit, including

 

33



--------------------------------------------------------------------------------

any interest thereon, shall be paid to and retained by Sellers as Sellers’ sole
and exclusive remedy hereunder, and as liquidated damages for Buyer’s default or
failure to close, and thereafter both Buyer and Sellers shall thereupon be
released from all obligations with respect to this Contract, except as otherwise
expressly provided herein; or (ii) to treat this Contract as being in full force
and effect by written notice to Buyer delivered to Buyer at any time prior to
the completion of such cure, in which event the Sellers shall have the right to
an action against the Buyer for specific performance.

14.2 Seller Default. If any Seller defaults under this Contract, and such
default continues for thirty (30) days following written notice from Buyer,
Buyer may elect, as Buyer’s sole and exclusive remedy, either (i) to terminate
this Contract by written notice to such Seller delivered to that Sellers at any
time prior to the completion of such cure, in which event the Earnest Money
Deposit, including any interest thereon, shall be returned to the Buyer, and
thereafter both the Buyer and Sellers shall thereupon be released from all
obligations with respect to this Contract, except as otherwise expressly
provided herein; or (ii) to treat this Contract as being in full force and
effect by written notice to Sellers delivered to Sellers at any time prior to
the completion of such cure, in which event the Buyer shall have the right to an
action against the defaulting Seller for specific performance. Notwithstanding
the foregoing, in the event that the default relates to less than all of the
Hotels (and the Property related thereto), Buyer’s right to declare this
Contract terminated shall relate to only such Hotels (and the Property related
thereto) as to which the default relates, the Applicable Share of the Earnest
Money Deposit as shown on Exhibit A shall be returned, and this Contract shall
otherwise remain in full force and effect.

ARTICLE XV

NOTICES

All notices required herein shall be given both by telecopy and, additionally,
by one of the following: (i) hand delivery with a receipted copy; (ii) certified
mail, return receipt requested, postage prepaid; or (iii) via a recognized and
reputable commercial overnight delivery service marked for next day delivery,
return receipt requested or similarly acknowledged. Such notice shall be deemed
to have been validly given upon the soonest of: (i) when the telecopy is
transmitted to the party’s telecopy number specified below and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next Business Day if not confirmed during normal business hours,
(ii) when the copy of the hand delivery notice is receipted or rejected,
(iii) two (2) Business Days after the certified mail is posted with the U.S.
Postal Service at the address of the party specified below or (iv) on the next
delivery day after such notices are sent by overnight delivery:

 

If to Buyer:   

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Justin Knight

Fax No.: (804) 344-8129

with a copy to:

  

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Legal Dept.

Fax No.: (804) 727-6349

 

34



--------------------------------------------------------------------------------

If to Seller:   

Michael L. Pleninger

c/o Newport Hospitality Group, Inc.

4290 New Town Avenue

Williamsburg, Virginia 23188

Fax No.: (757) 221-0400

 

and

 

Andrew T. Carey

c/o Newport Hospitality Group, Inc.

116 Park Lane

Concord, Massachusetts 01742

Fax No.: (978) 318-0332

with a copy to:   

E. D. David, Esquire

David, Kamp & Frank, L.L.C.

739 Thimble Shoals Boulevard, Suite 105

Newport News, Virginia 23606

Fax No.: (757) 595-4500

Addresses may be changed by the parties hereto by written notice in accordance
with this Section.

ARTICLE XVI

MISCELLANEOUS

16.1 Performance. Time is of the essence in the performance and satisfaction of
each and every obligation and condition of this Contract. Further, each party
hereto agrees to undertake to perform its obligations hereunder with due
diligence and without haste so as to enable, to the greatest degree practical,
the Closing to occur within the time period contemplated by this Contract.

16.2 Binding Effect; Assignment. This Contract shall be binding upon and shall
inure to the benefit of each of the parties hereto, their respective successors
and assigns.

16.3 Entire Agreement. This Contract and the Exhibits constitute the sole and
entire agreement between Buyer and Seller with respect to the subject matter
hereof. No modification of this Contract shall be binding unless signed by both
Buyer and Seller.

16.4 Governing Law. The validity, construction, interpretation and performance
of this Contract shall in all ways be governed and determined in accordance with
the laws of the Commonwealth of Virginia (without regard to conflicts of law
principles).

 

35



--------------------------------------------------------------------------------

16.5 Captions. The captions used in this Contract have been inserted only for
purposes of convenience and the same shall not be construed or interpreted so as
to limit or define the intent or the scope of any part of this Contract.

16.6 Confidentiality. Except as either party may reasonably determine is
required by law (including without limitation laws and regulations applicable to
Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Manager, the Franchisor and the Title Company and except as
necessitated by Buyer’s Due Diligence Examination, unless both Buyer and Seller
agree in writing and as necessary to effectuate the transactions contemplated
hereby and (ii) following Closing, the parties shall coordinate any public
disclosure or release of information related to the transactions contemplated by
this Contract, and no such disclosure or release shall be made without the prior
written consent of Buyer, and no press release shall be made without the prior
written approval of Buyer and Seller. Notwithstanding the foregoing, Seller may
disclose the general nature of the purchase and sale transaction to its Hotel
employees without divulging the identify of Buyer or its Affiliates or any of
the economic or other specific terms of this Agreement.

16.7 Closing Documents. To the extent any Closing documents are not attached
hereto at the time of execution of this Contract, Buyer and Seller shall
negotiate in good faith with respect to the form and content of such Closing
documents prior to Closing.

16.8 Counterparts. This Contract may be executed in counterparts by the parties
hereto, and by facsimile signature, and each shall be considered an original and
all of which shall constitute one and the same agreement.

16.9 Severability. If any provision of this Contract shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Contract but shall be confined in its operation to the provision or provisions
hereof directly involved in the controversy in which such judgment shall have
been rendered, and this Contract shall be construed as if such provision had
never existed, unless such construction would operate as an undue hardship on
Seller or Buyer or would constitute a substantial deviation from the general
intent of the parties as reflected in this Contract.

16.10 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.

16.11 (Intentionally Omitted)

16.12 Further Acts. In addition to the acts, deeds, instruments and agreements
recited herein and contemplated to be performed, executed and delivered by Buyer
and Seller, Buyer and Seller shall perform, execute and deliver or cause to be
performed, executed and delivered at the Closing or after the Closing, any and
all further acts, deeds, instruments and agreements and provide such further
assurances as the other party or the Title Company may reasonably require to
consummate the transaction contemplated hereunder.

 

36



--------------------------------------------------------------------------------

16.13 Notice of Proposed Listing. In the event that the sale of the Property
contemplated by this Contract is consummated, if at any time during the five
(5) year period commencing on the date of execution of this Contract by Buyer
and Sellers, Sellers or any of their Affiliates propose to list for sale any
hotel property or properties owned, acquired, constructed or developed by
Sellers or their Affiliates and located within a ten (10)-mile radius of any
Hotel (any such other hotel property being referred to as an “Other Property”),
Sellers will endeavor to promptly deliver to Buyer written notice thereof,
provided, however, that the failure to deliver such notice shall not be deemed a
breach of this Contract or subject Sellers to any liability.

[Signatures Begin on Following Page]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Sellers.

 

SELLER:

NGC HARBISON, LLC, a South Carolina

limited liability company

By:  

        /s/ William G. Carey, III            (SEAL)

    William G. Carey, III, Manager  

By: /s/ Michael L. Pleninger            (SEAL)

    Michael L. Pleninger, Manager SELLER:

JEFFERSON HOSPITALITY, LLC, a Rhode Island

limited liability company

By:

  Newport Warwick, LLC, Manager  

By: /s/ Andrew T. Carey                    (SEAL)

    Andrew T. Carey, Manager SELLER: BRR HARRISONBURG, LLC, a
Delaware limited liability company

By:

 

        /s/ William G. Carey, III            (SEAL)

    William G. Carey, III,     Authorized Representative

By:

 

        /s/ Michael L. Pleninger            (SEAL)

    Michael L. Pleninger     Authorized Representative

 

38



--------------------------------------------------------------------------------

SELLER:

TLC SOMERSET, LLC, a Delaware

limited liability company

By:  

    /s/ William G. Carey, III                    (SEAL)

    William G. Carey, III, Manager By:  

/s/ Michael L. Pleninger                    (SEAL)

    Michael L. Pleninger, Manager SELLER:

VIRGINIAN NEWPORT/SAVANNAH, LLC, a

Delaware limited liability company

By:

 

    /s/ William G. Carey, III                    (SEAL)

    William G. Carey, III     Authorized Representative

By:

 

/s/ Michael L. Pleninger                    (SEAL)

    Michael L. Pleninger     Authorized Representative SELLER:

HISTORIC NEWPORT/SAVANNAH, LLC, a

Delaware limited liability company

By:

 

    /s/ William G. Carey, III                    (SEAL)

    William G. Carey, III     Authorized Representative

By:

 

/s/ Michael L. Pleninger                    (SEAL)

    Michael L. Pleninger     Authorized Representative SELLER:

NEWPORT PATRIOT, LLC, a Virginia

limited liability company

By:

 

    /s/ William G. Carey, III                    (SEAL)

    William G. Carey, III, Manager

By:

 

/s/ Michael L. Pleninger                    (SEAL)

    Michael L. Pleninger, Manager

 

39



--------------------------------------------------------------------------------

SELLER:

GABRIEL NEWPORT CONCORD, LLC, a

North Carolina limited liability company

By:

 

Newport Wilmington, LLC,

Manager and Designated Member

By:

   

/s/ Michael L. Pleninger                    (SEAL)

    Michael L. Pleninger, Manager SELLER:

BRR GREENSBORO, LLC, a Delaware

limited liability company

By:  

        /s/William G. Carey, III                (SEAL)

   

William G. Carey, III,

Authorized Representative

By:  

/s/ Michael L. Pleninger                    (SEAL)

    Michael L. Pleninger     Authorized Representative BUYER:

APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a

Virginia corporation

By:

 

/s/ Justin Knight                                     (SEAL)

Name:

 

      Justin Knight

Title:

 

      Senior Vice President

 

40



--------------------------------------------------------------------------------

EXHIBIT “A”

Information Re: Hotels

 

   

Hotel and Brand

  

Selling

Entity

  

State of
Organization

   Rooms   

Preliminary

Allocated

Purchase
Price

  

Applicable
Share of

Deposit

   

Franchisor

  

Responsible

Individual

1  

Hilton Garden Inn

434 Columbiana Dr.

Columbia, SC 29212

   NGC Harbison, LLC    South Carolina    143    $ 21,200,000    16.45 %  
Hilton Hotels Corp.    Michael L. Pleninger 2  

Hilton Garden Inn

1 Thurber Street

Warwick, RI 02886

   Jefferson Hospitality, LLC    Rhode Island    160    $ 24,000,000    18.62 %
  Hilton Hotels Corp.    Michael L. Pleninger 3  

Courtyard by Marriott

1890 Evelyn Byrd Ave.

Harrisonburg, VA 22801

   BRR Harrisonburg, LLC    Delaware    125    $ 22,500,000    17.46 %  
Marriott International, Inc.    Michael L. Pleninger 4  

Courtyard by Marriott

250 Davidson Ave.

Somerset, NJ 00873

   TLC Somerset, LLC    Delaware    162    $ 16,000,000    12.41 %   Marriott
International, Inc.    Michael L. Pleninger 5  

Hampton Inn

750 Hwy 21

Port Wentworth, GA

31407

  

Virginian Newport/

Savannah, LLC, Historic Newport/

Savannah, LLC

  

Delaware




Delaware

   106    $ 10,000,000    7.76 %   Hampton Inns, Inc.    Michael L. Pleninger 6
 

Hampton Inn

233 Three Springs Rd.

Bowling Green, KY 42104

   Newport Patriot, LLC    Virginia    131    $ 18,000,000    13.96 %   Hampton
Inns, Inc.    Michael L. Pleninger 7  

Hampton Inn

612 Dickens Place NE

Concord, NC 28025

   Gabriel Newport Concord, LLC    North Carolina    101    $ 9,200,000    7.14
%   Hampton Inns, Inc.    Michael L. Pleninger 8  

SpringHill Suites

6006 Landmark Center Blvd.

Greensboro, NC 27407

   BRR Greensboro, LLC    Delaware    82    $ 8,000,000    6.21 %   Marriott
International, Inc.    Michael L. Pleninger

 



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION OF LAND - Columbia



--------------------------------------------------------------------------------

EXHIBIT “A-2”

LEGAL DESCRIPTION OF LAND - Warwick



--------------------------------------------------------------------------------

EXHIBIT “A-3”

LEGAL DESCRIPTION OF LAND - Harrisonburg



--------------------------------------------------------------------------------

EXHIBIT “A-4”

LEGAL DESCRIPTION OF LAND - Somerset



--------------------------------------------------------------------------------

EXHIBIT “A-5”

LEGAL DESCRIPTION OF LAND - Savannah



--------------------------------------------------------------------------------

EXHIBIT “A-6”

LEGAL DESCRIPTION OF LAND – Bowling Green



--------------------------------------------------------------------------------

EXHIBIT “A-7”

LEGAL DESCRIPTION OF LAND - Concord



--------------------------------------------------------------------------------

EXHIBIT “A-8”

LEGAL DESCRIPTION OF LAND - Greensboro



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF FF&E

To be provided by Seller and approved by Buyer during the Review Period



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF HOTEL CONTRACTS

EXHIBIT C-1 - Seller’s Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period

EXHIBIT C-2 - Other Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period



--------------------------------------------------------------------------------

EXHIBIT D

CONSENTS AND APPROVALS

A. Consents Under Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period

B. Consents Under Other Contracts

To be provided by Seller and approved by Buyer during the Review Period

C. Governmental Approvals and Consents

To be provided by Seller and approved by Buyer during the Review Period



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL REPORTS

To be provided by Seller and approved by Buyer during the Review Period

The Hilton Garden Inn in Warwick, Rhode Island was constructed on a Brownfields
site overseen by the Rhode Island Department of Environmental Management
(“RIDEM”). The owner’s environmental consultant in this matter, Fuss & O’Neill,
conducted testing and generated a Remedial Action Work Plan (“RAWP”) which was
approved by RIDEM in October 2003. The RAWP called for five main action steps:

 

  1. Identify and remove all underground storage tanks;

 

  2. Identify and close all underground injection control structures;

 

  3. Encapsulate all contaminated soils with either asphalt or clean fill;

 

  4. Install a Liquid Boot vapor barrier beneath the Hotel; and

 

  5. Construct, install and operate a groundwater treatment and monitoring well
system.

To date, the owner has completed steps 1 through 4. The Owner has delayed in
completing the final step to allow any soil contaminants to deteriorate with
time. At the current time, the owner has engaged its environmental consultant to
reinstitute a groundwater monitoring program to evaluate the extent of the
contamination. This data will qualify the current state of the issue and the
required remediation. The owner expects to complete the first round of that
testing in late August 2007.

Documents related to the foregoing will be provided to Buyer during the Review
Period.



--------------------------------------------------------------------------------

EXHIBIT F

CLAIMS OR LITIGATION PENDING

To be provided by Seller and approved by Buyer during the Review Period



--------------------------------------------------------------------------------

EXHIBIT G

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) made the      day of             , 2007
by and among                                         , a                     
limited liability company (“Seller”), APPLE EIGHT HOSPITALITY OWNERSHIP, INC. a
Virginia corporation, or its assigns (“Buyer”) and LANDAMERICA AMERICAN TITLE
COMPANY (“Escrow Agent”).

R E C I T A L S

WHEREAS, pursuant to the provisions of Section 2.6 of that certain Purchase
Contract dated             , 2007 (the “Contract”) between Seller and Buyer (the
“Parties”), the Parties have requested Escrow Agent to hold in escrow in
accordance with the provisions, upon the terms, and subject to the conditions,
of this Agreement, the Earnest Money Deposit as defined in the Contract (the
“Deposit”); and

WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance with the
terms of the Contract and this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

1. Seller and Buyer hereby appoint Escrow Agent to serve as escrow agent
hereunder, and the Escrow Agent agrees to act as escrow agent hereunder in
accordance with the provisions, upon the terms and subject to the conditions of
this Agreement. The Escrow Agent hereby acknowledges receipt of the Deposit.
Escrow Agent shall invest the Deposit as directed by Buyer, provided that the
Deposit shall be held in an interest-bearing account in a federally insured bank
or savings institution reasonably acceptable to Seller and Buyer, with all
interest to accrue to the benefit of the party entitled to receive the Deposit
and to be reportable by such party for income tax purposes. All fees, charges,
and costs of Escrow Agent shall be paid by Buyer.

2. Subject to the rights and obligations to transfer, deliver or otherwise
dispose of the Deposit, Escrow Agent shall keep the Deposit in Escrow Agent’s
possession pursuant to this Agreement.

3. A. Buyer shall be entitled to an immediate return of the Deposit at any time
prior to the expiration of the Review Period (as defined in Section 3.1 of the
Contract) by providing written notice to Escrow Agent stating that Buyer has
elected to terminate the Contract pursuant to Section 3.1.



--------------------------------------------------------------------------------

B. If at any time after the expiration of the Review Period, Buyer claims
entitlement to all or any portion of the Deposit, Buyer shall give written
notice to Escrow Agent stating that Seller has defaulted in the performance of
its obligations under the Contract beyond the applicable grace period, if any,
or that Buyer is otherwise entitled to the return of the Deposit or applicable
portion thereof and shall direct Escrow Agent to return the Deposit or
applicable portion thereof to Buyer (the “Buyer’s Notice”). Escrow Agent shall
promptly deliver a copy of Buyer’s Notice to Seller. Seller shall have three
(3) business days after receipt of the copy of Buyer’s Notice to deliver written
notice to Escrow Agent and Buyer objecting to the release of the Deposit or
applicable portion thereof to Buyer (“Seller’s Objection Notice”). If Escrow
Agent does not receive a timely Seller’s Objection Notice, Escrow Agent shall
release the Deposit or applicable portion thereof to Buyer. If Escrow Agent does
receive a timely Seller’s Objection Notice, Escrow Agent shall release the
Deposit or applicable portion thereof only upon receipt of, and in accordance
with, written instructions signed by Seller and Buyer, or the final order of a
court of competent jurisdiction.

C. If, at any time after the expiration of the Review Period, Seller claims
entitlement to the Deposit or applicable portion thereof, Seller shall give
written notice to Escrow Agent stating that Buyer has defaulted in the
performance of its obligations under the Contract, and shall direct Escrow Agent
to release the Deposit or applicable portion thereof to Seller (the “Seller’s
Notice”). Escrow Agent shall promptly deliver a copy of Seller’s Notice to
Buyer. Buyer shall have three (3) business days after receipt of the copy of
Seller’s Notice to deliver written notice to Escrow Agent and Seller objecting
to the release of the Deposit or applicable portion thereof to Seller (“Buyer’s
Objection Notice”). If Escrow Agent does not receive a timely Buyer’s Objection
Notice, Escrow Agent shall release the Deposit or applicable portion thereof to
Seller. If Escrow Agent does receive a timely Seller’s Objection Notice, Escrow
Agent shall release the Deposit or applicable portion thereof only upon receipt
of, and in accordance with, written instructions signed by Buyer and Seller, or
the final order of a court of competent jurisdiction.

4. In the performance of its duties hereunder, Escrow Agent shall be entitled to
rely upon any document, instrument or signature purporting to be genuine and
purporting to be signed by and of the Parties or their successors unless Escrow
Agent has actual knowledge to the contrary. Escrow Agent may assume that any
person purporting to give any notice or instructions in accordance with the
provisions hereof has been duly authorized to do so.

5. A. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful, bad faith misconduct or negligence, nor shall Escrow Agent be liable
for the conduct or misconduct of any employee, agent or attorney thereof. Escrow
Agent shall be entitled to consult with counsel of its choosing and shall not be
liable for any action suffered or omitted in accordance with the advice of such
counsel.

B. In addition to the indemnities provided below, Escrow Agent shall not be
liable for, and each of the Parties jointly and severally hereby indemnify and
agree to save harmless and reimburse Escrow Agent from and against all loss,
cost, liability, damage and expense, including outside counsel fees in
connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful,
bad faith misconduct or negligence of Escrow Agent.

 

-ii-



--------------------------------------------------------------------------------

C. Escrow Agent shall not be bound or in any way affected by any notice of any
modification or cancellation of this Agreement, or of any fact or circumstance
affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or affecting or alleged to affect the rights and liabilities
of any other person, unless notice of the same is delivered to Escrow Agent in
writing, signed by the proper parties to Escrow Agent’s satisfaction and, in the
case of modification, unless such modification shall be approved by Escrow Agent
in writing.

6. A. Escrow Agent and any successor escrow agent, as the case may be, may
resign his or its duties and be discharged from all obligations hereunder at any
time upon giving five (5) days’ prior written notice to each of the Parties
hereto. The Parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said five (5) day period to whom the Deposit shall be
delivered. In default of such a joint designation of a successor escrow agent,
Escrow Agent shall retain the Deposit as custodian thereof until otherwise
directed by the Parties hereto, jointly, or until the Deposit is released in
accordance with clause (B) below, in each case, without liability or
responsibility.

B. Anything in this Agreement to the contrary notwithstanding, (i) Escrow Agent,
on notice to the Parties hereto, may take such other steps as the Escrow Agent
may elect in order to terminate its duties as Escrow Agent hereunder, including,
but not limited to, the deposit of the Deposit with a court of competent
jurisdiction in the Commonwealth of Virginia and the commencement of an action
of interpleaders, and (ii) in the event of litigation between any of the Parties
with respect to the Deposit, Escrow Agent may deposit the Deposit with the court
in which said litigation is pending and, in any such event, Escrow Agent shall
be relieved and discharged from any liability or responsibility to the Parties
hereto. Escrow Agent shall not be under any obligation to take any legal action
in connection with this Agreement or its enforcement or to appear in, prosecute
or defend any action or legal proceeding which, in the opinion of Escrow Agent,
would or might involve Escrow Agent in any cost, expense, loss, damage or
liability, unless and as often as requested, Escrow Agent shall be furnished
with security and indemnity satisfactory to Escrow Agent against all such costs,
expenses (including attorney’s fees), losses, damages and liabilities.

7. All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
business day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) business days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

-iii-



--------------------------------------------------------------------------------

  (i) If addressed to Seller, to:

Michael L. Pleninger

c/o Newport Hospitality Group, Inc.

4290 New Town Avenue

Williamsburg, Virginia 23188

Fax No.: (757) 221-0400

and

Andrew T. Carey

c/o Newport Hospitality Group, Inc.

116 Park Lane

Concord, Massachusetts 01742

Fax No.: (978) 318-0332

with a copy to:

E. D. David, Esquire

David, Kamp & Frank, L.L.C.

739 Thimble Shoals Boulevard, Suite 105

Newport News, Virginia 23606

Fax No.: (757) 595-4500

 

  (ii) If addressed to Buyer, to:

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attn: Justin Knight

Fax No.: (804) 344-8129

with a copy to:

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attn: Legal Dept.

Fax No.: (804) 727-6349

 

-iv-



--------------------------------------------------------------------------------

  (iii) If addressed to Escrow Agent, to:

LandAmerica American Title Company - 1951

2505 N. Plano Road, Ste. 3100

Richardson, Texas 75082

Attn: Debby S. Moore

Fax No.: (214) 570-0210

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

8. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original and all of which, together, shall constitute one and
the same Agreement.

9. The covenants, conditions and agreements contained in this Agreement shall
bind and inure to the benefit of each of the Parties hereto and their respective
successors and assigns.

 

-v-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 

SELLER:

 

By:  

 

Name:  

 

Title:  

 

BUYER: APPLE EIGHT HOSPITALITY OWNERSHIP, INC. By:  

 

Name:  

 

Title:  

 

ESCROW AGENT: LANDAMERICA AMERICAN TITLE COMPANY By:  

 

Name:  

 

Title:  

 

 

-vi-



--------------------------------------------------------------------------------

EXHIBIT H

New Management Agreement

[To be agreed upon and attached on or prior to the expiration of the Review
Period]



--------------------------------------------------------------------------------

EXHIBIT I

Existing Loans

[Seller to provide]



--------------------------------------------------------------------------------

EXHIBIT J

POST-CLOSING AGREEMENT

THIS POST-CLOSING AGREEMENT (this “Agreement”) is executed effective as of
                     (the “Effective Date”), by and among
                             (“Seller”),                              (“Buyer”),
and LAND AMERICA – AMERICAN TITLE COMPANY (“Escrow Agent”).

R E C I T A L S

WHEREAS, pursuant to the provisions of Section 8.9 of that certain Purchase
Contract dated as of                              between Seller and Buyer (as
amended, the “Contract”), as assigned to Buyer pursuant to that certain
Assignment of Contract dated of even date herewith, Buyer and Seller have
requested that Escrow Agent hold in escrow the Escrow Funds (as defined in the
Contract) in the amount of $1,289,000.00 in accordance with the provisions, upon
the terms and subject to the conditions of this Agreement; and

WHEREAS, the Escrow Funds are being delivered to Escrow Agent in accordance with
the terms of the Contract and this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Contract.

2. Appointment of Escrow Agent. Seller and Buyer hereby appoint Escrow Agent to
serve as escrow agent hereunder, and Escrow Agent agrees to act as escrow agent
hereunder in accordance with the provisions, upon the terms and subject to the
conditions of this Agreement. The Escrow Agent hereby acknowledges receipt of
the Escrow Funds. Escrow Agent shall invest the Escrow Funds as directed by
Seller, provided such investments are reasonably acceptable to Buyer, and
interest and income earned thereon shall belong to and be released to Seller at
least quarterly.

3. Escrow Funds. Subject to the rights and obligations to transfer, deliver or
otherwise dispose of the Escrow Funds, Escrow Agent shall keep the Escrow Funds
in Escrow Agent’s possession pursuant to this Agreement for a period of one
(1) year from and after the Closing Date (the “Escrow Term”) to provide for
timely payment of claims made after Closing by Buyer for indemnification,
reimbursement, damages or other amounts payable by Seller or for the performance
of any of Seller’s obligations (each, a “Claim”) pursuant to the terms of the
Contract or this Agreement, including without limitation all indemnification
obligations of Seller to Buyer pursuant to Section 8.8 of the Contract and all
other post-closing obligations of Seller under the Contract, all of which
obligations shall survive Closing under the Contract and delivery of the Deed.



--------------------------------------------------------------------------------

4. Claims. Upon the determination by Buyer of the amount for which a Claim will
be made, Buyer shall send notice of such Claim (stating the amount claimed) to
the Escrow Agent and Seller. If Seller does not give written notice to the
Escrow Agent and Buyer of its intent to dispute the Claim or the amount claimed
within five (5) business days of the date Seller receives, pursuant to Section 8
below, Buyer’s notice of Claim, Escrow Agent shall immediately pay to Buyer from
the Escrow Funds the amount specified in Buyer’s notice. If Seller disputes the
Claim within the five (5) business day period and Buyer and Seller are unable to
settle the dispute, Buyer and Seller shall petition a court of competent
jurisdiction for a resolution of the dispute. Seller and Buyer shall each pay
their respective costs incurred in any such court proceedings. If Buyer and
Seller fail to bring such petition within thirty (30) days after the notice of
dispute of claim is received, Escrow Agent may, but is not required, to bring
such a petition. In any such action, all parties hereto agree to waive any right
to a trial by jury. After settlement or final determination of any dispute
relating to a Claim, the Escrow Agent shall immediately pay to Buyer from the
Escrow Funds the amount, if any, determined to be payable to Buyer. Payment of
any Escrow Funds to Buyer shall not discharge Seller’s obligations under the
Contract unless and until all of Buyer’s Claims are paid, discharged and
satisfied in full. Seller shall be and remain liable to Buyer for, and shall pay
to Buyer the full amount of, all such Claims notwithstanding that the Escrow
Funds may be insufficient to pay the same in full, and Seller shall immediately
pay to Buyer the amount of any deficiency to satisfy in full the amount of each
Claim. Unless otherwise provided herein, if (i) Buyer has not sent any notice of
a Claim during the Escrow Term or (ii) (x) all Claims of Buyer have been fully
paid or otherwise settled and resolved during the Escrow Term and (y) a court of
competent jurisdiction has resolved any disputes brought before it by Buyer and
Seller (or Escrow Agent on its own) that have not been settled and resolved by
Buyer and Seller and all orders of such court have been complied with, the
amount of Escrow Funds remaining with Escrow Agent at the expiration of the
Escrow Term, together with any interest or income accrued thereon and not
previously distributed to Seller, shall (subject to the terms of this Agreement)
be promptly returned to Seller by Escrow Agent; provided, however, the return of
any Escrow Funds not shall terminate or relieve Seller of its unsatisfied
post-closing obligations, if any, to Buyer under the Contract.

5. Reliance by Escrow Agent. In the performance of its duties hereunder, Escrow
Agent shall be entitled to rely upon any document, instrument or signature
purporting to be genuine and purporting to be signed by and of the parties
hereto or their successors unless Escrow Agent has actual knowledge to the
contrary. Escrow Agent may assume that any person purporting to give any notice
or instructions in accordance with the provisions hereof has been duly
authorized to do so.

6. Liabilities of Escrow Agent.

A. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful, bad faith misconduct or negligence. Escrow Agent shall be entitled to
consult with counsel of its choosing and shall not be liable for any action
suffered or omitted in accordance with the advice of such counsel.

 

-ii-



--------------------------------------------------------------------------------

B. In addition to the indemnities provided below, Escrow Agent shall not be
liable for, and each of the parties hereto jointly and severally hereby
indemnify and agree to save harmless and reimburse Escrow Agent from and against
all loss, cost, liability, damage and expense, including outside counsel fees in
connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful,
bad faith misconduct or negligence of Escrow Agent.

C. Escrow Agent shall not be bound or in any way affected by any notice of any
modification or cancellation of this Agreement, or of any fact or circumstance
affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or affecting or alleged to affect the rights and liabilities
of any other person, unless notice of the same is delivered to Escrow Agent in
writing, signed by the proper parties to Escrow Agent’s satisfaction and, in the
case of modification, unless such modification shall be approved by Escrow Agent
in writing.

7. Resignation or Termination of Escrow Agent.

A. Escrow Agent and any successor escrow agent, as the case may be, may resign
his or its duties and be discharged from all obligations hereunder at any time
upon giving five (5) business days’ prior written notice to each of the parties
hereto. The parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said five (5) business day period to whom the Escrow
Funds shall be delivered. In default of such a joint designation of a successor
escrow agent, Escrow Agent shall retain the Escrow Funds as custodian thereof
until otherwise directed by the parties hereto, jointly, or until the Escrow
Funds is released in accordance with clause 7(B) below, in each case, without
liability or responsibility.

B. Anything in this Agreement to the contrary notwithstanding, (i) Escrow Agent,
on notice to the parties hereto, may take such other steps as the Escrow Agent
may elect in order to terminate its duties as Escrow Agent hereunder, including,
but not limited to, the deposit of the Escrow Funds with a court of competent
jurisdiction in the State of Texas and the commencement of an action of
interpleaders, and (ii) in the event of litigation between any of the parties
with respect to the Escrow Funds, Escrow Agent may deposit the Escrow Funds with
the court in which said litigation is pending and, in any such event, Escrow
Agent shall be relieved and discharged from any liability or responsibility to
the parties hereto. Escrow Agent shall not be under any obligation to take any
legal action in connection with this Agreement or its enforcement or to appear
in, prosecute or defend any action or legal proceeding which, in the opinion of
Escrow Agent, would or might involve Escrow Agent in any cost, expense, loss,
damage or liability, unless and as often as requested, Escrow Agent shall be
furnished with security and indemnity satisfactory to Escrow Agent against all
such costs, expenses (including attorney’s fees), losses, damages and
liabilities.

8. Fees of Escrow Agent. All fees, charges, costs, and expenses due to or
incurred by Escrow Agent related to the services to be performed hereunder shall
be the responsibility of and shall be paid by Buyer.

 

-iii-



--------------------------------------------------------------------------------

9. Notices. All notices required herein shall be given both by telecopy and,
additionally, by one of the following: (i) hand delivery with a receipted copy;
(ii) certified mail, return receipt requested, postage prepaid; or (iii) via a
recognized and reputable commercial overnight delivery service marked for next
day delivery, return receipt requested or similarly acknowledged. Such notice
shall be deemed to have been validly given upon the soonest of: (i) when the
telecopy is transmitted to the party’s telecopy number specified below and
confirmation of complete receipt is received by the transmitting party during
normal business hours or on the next Business Day if not confirmed during normal
business hours, (ii) when the copy of the hand delivery notice is receipted or
rejected, (iii) two (2) Business Days after the certified mail is posted with
the U.S. Postal Service at the address of the party specified below or (iv) on
the next delivery day after such notices are sent by overnight delivery:

 

If to Buyer:   

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Justin Knight

Fax No.: (804) 344-8129

   with a copy to:   

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Legal Dept.

Fax No.: (804) 727-6349

   If to Seller:   

Michael L. Pleninger

c/o Newport Hospitality Group, Inc.

4290 New Town Avenue

Williamsburg, Virginia 23188

Fax No.: (757) 221-0400

 

and

 

Andrew T. Carey

c/o Newport Hospitality Group, Inc. 116 Park Lane Concord, Massachusetts 01742

Fax No.: (978) 318-0332

   with a copy to:   

E. D. David, Esquire

David, Kamp & Frank, L.L.C.

739 Thimble Shoals Boulevard, Suite 105

Newport News, Virginia 23606

Fax No.: (757) 595-4500

   If to Escrow Agent:   

 

     

 

     

 

  

 

-iv-



--------------------------------------------------------------------------------

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

10. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original and all of which, together, shall
constitute one and the same Agreement.

11. Binding Effect; Assignment; Amendments; Survival. The covenants, conditions
and agreements contained in this Agreement shall bind and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
Seller shall not assign, pledge or otherwise encumber its rights or obligations
hereunder in whole or in part without the prior written consent of Buyer. This
Agreement may only be amended by a written modification executed by Buyer and
Seller. This Agreement shall survive Closing of the sale of the Property and
delivery of the Deed and shall be in addition to, and not in limitation or in
lieu of, all other rights and remedies available to Buyer at law, in equity or
by contract, including the Contract, which rights and remedies Buyer shall be
entitled to exercise concurrently or in such order as Buyer may elect, in its
sole discretion. Seller acknowledges and agrees that Seller’s liability for
Claims shall survive Closing, that such liability and Claims and Buyer’s rights
and remedies with respect thereto are not limited to the Escrow Term, the amount
of the Escrow Funds or any other provision of this Agreement and that Buyer’s
rights hereunder shall not be limited or otherwise affected by Buyer’s exercise
of any of Buyer’s other rights and remedies, including without limitation any of
those available to Buyer under the Contract.

[Signatures on Next Page]

 

-v-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

SELLER:       BUYER: APPLE EIGHT HOSPITALITY OWNERSHIP, INC. By:  

 

Name:  

 

Title:  

 

ESCROW AGENT: LAND AMERICA-AMERICAN TITLE COMPANY By:  

 

Name:  

 

Title:  

 

 

-vi-